--------------------------------------------------------------------------------

EXHIBIT 10.1
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of July 20, 2012, by
and between Advanced Medical Isotope Corporation, a Delaware corporation (the
“Company”), and the subscriber or subscribers identified on Schedule 1 hereto
(the “Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, (i)
convertible secured promissory notes of the Company (“Note” or “Notes”) having
an aggregate principal amount of up to $1,250,000 (“Principal Amount”), a form
of which is annexed hereto as Exhibit A, convertible into shares of the
Company’s common stock, $0.001 par value (the “Common Stock”) at a per share
conversion price set forth in the Notes (“Conversion Price”); (ii) warrants (the
“Warrants”) in the form attached hereto as Exhibit B, to purchase shares of the
Company’s Common Stock (the “Warrant Shares”); and (iii) additional investment
rights (the “Additional Investment Rights”) representing the purchase of up to
an additional amount of Notes and Warrants equal to forty percent (40%) of the
amount of Notes and Warrants purchased on the Closing Date, in the form annexed
hereto as Exhibit C (the “Offering”).  The Notes, shares of Common Stock
issuable upon conversion of the Notes (the “Conversion Shares”), the Warrants,
the Warrant Shares, the Additional Investment Rights and the securities that may
be purchased thereunder are collectively referred to herein as the “Securities”.
The terms Notes, Warrants, Conversion Shares and Warrant Shares as employed
herein shall include all of the foregoing that may be issued and issuable upon
exercise of the Additional Investment Rights and conversion of the Notes and
exercise of the Warrants issuable upon exercise of the Additional Investment
Rights;


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.           Closing.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the “Closing Date” Subscribers shall purchase
and the Company shall sell to such Subscribers the Notes, Warrants and
Additional Investment Rights as described in Section 2 below.  The date the
Company receives the funds from a Subscriber and releases the Securities to such
Subscriber is referred to herein as the “Closing.”  There may be more than one
Closing.


2.           Notes, Warrants and Additional Investment Rights.


(a)           Notes.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase from the Company, and the Company shall sell to each such Subscriber, a
Note in the Principal Amount designated on Schedule 1 hereto for each such
Subscriber’s Purchase Price indicated thereon.


(b)           Warrants.  On the Closing Date, the Company will issue and deliver
the Warrants to the Subscribers.  A Warrant to purchase one Warrant Share for
each Conversion Share issuable upon conversion of the Notes at the Conversion
Price in effect on the Closing Date.  The initial exercise price to acquire a
Warrant Share upon exercise of a Warrant shall be $0.15, subject to reduction as
described in the Warrants.  The Warrants shall be exercisable until five years
after the issue date of the Warrants.

 
1

--------------------------------------------------------------------------------

 



(c)           Additional Investment Rights.  On the Closing Date, the Company
will issue Additional Investment Rights to the Subscribers.  The Additional
Investment Rights will represent the right to purchase additional Principal
Amount of Notes up to forty percent (40%) of the Principal Amount of Notes
acquired on the Closing Date and a corresponding amount of Warrants as described
in the Additional Investment Right certificate, annexed hereto as Exhibit C.


(d)           Allocation of Purchase Price.   The Purchase Price will be
allocated by each Subscriber, at each Subscriber’s election, among the
components of the Securities so that each component of the Securities will be
fully paid and non-assessable, and acquired for value.


3.           INTENTIONALLY LEFT BLANK


4.           Subscriber Representations and Warranties.  Each of the Subscribers
hereby represents and warrants to and agrees with the Company with respect only
to such Subscriber that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note, Warrants and Additional
Investment Rights being sold to it hereunder.  The execution, delivery and
performance of this Agreement and the other Transaction Documents by such
Subscriber and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate or similar
action, and no further consent or authorization of Subscriber or its board of
directors, members or stockholders, if applicable, is required.  This Agreement
and the other Transaction Documents have been duly authorized, executed and
delivered by such Subscriber and constitutes, or shall constitute, when executed
and delivered, a valid and binding obligation of such Subscriber, enforceable
against Subscriber in accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; or (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


 
2

--------------------------------------------------------------------------------

 
 
(d)           Information on Company.Such Subscriber has been furnished with or
has had access to the EDGAR Website of the Commission to the Company’s filings
made with the Commission during the period from the date that is two years
preceding the date hereof through the tenth business day preceding the Closing
Date (hereinafter referred to collectively as the “Reports”).  Subscribers are
not deemed to have any knowledge of any information not included in the Reports
unless such information is delivered in the manner described in the next
sentence.  In addition, such Subscriber may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as such Subscriber has requested in writing, identified
thereon as OTHER WRITTEN INFORMATION (such other information is collectively,
the “Other Written Information”), and considered all factors
such Subscriber deems material in deciding on the advisability of investing in
the Securities.  Such Subscriber was afforded (i) the opportunity to ask such
questions as such Subscriber deemed necessary of, and to receive answers from,
representatives of the Company concerning the merits and risks of acquiring the
Securities; (ii) the right of access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable such Subscriber to evaluate the Securities; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to acquiring the
Securities.

(e)           Information on Subscriber.   Such Subscriber is, and will be at
the time of the conversion of the Notes, exercise of the Warrants and exercise
of the Additional Investment Rights, an “accredited investor,” as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Such Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities.  Such Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on Schedule 1 hereto regarding such
Subscriberis accurate.


(f)            Purchase of Notes, Warrants and Additional Investment Rights.  On
the Closing Date, such Subscriber will purchase the Note, Warrants and
Additional Investment Rights as principal for its own account for investment
only and not with a view toward, or for resale in connection with, the public
sale or any distribution thereof.


(g)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act nor under any state
securities laws or regulations and such Subscriber shall not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available.  Notwithstanding anything to
the contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below), provided that each such Affiliate is an
“accredited investor,” as such term is defined under Regulation D, and such
Affiliate agrees in writing to be bound by the terms and conditions of this
Agreement.  For the purposes of this Agreement, an “Affiliate” of any person or
entity means any other person or entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person or
entity.   For purposes of this definition, “control” means the power to direct
the management and policies of such person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.   In any
event, and subject to compliance with applicable securities laws, Subscriber may
enter into lawful hedging transactions in the course of hedging the position
they assume and the Subscriber may also enter into lawful short positions or
other derivative transactions relating to the Securities, or interests in the
Securities, and deliver the Securities, or interests in the Securities, to close
out their short or other positions or otherwise settle other transactions, or
loan or pledge the Securities, or interests in the Securities, to third parties
who in turn may dispose of these Securities.

 
3

--------------------------------------------------------------------------------

 



(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(i)             Notes, Warrants and Additional Investment Rights Legend.  The
Notes, Warrants and Additional Investment Rights shall bear the following
legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”


(j)             Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)            No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 
4

--------------------------------------------------------------------------------

 



(l)            Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(m)           Independent Decision.  The decision of such Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.


(n)           No General Solicitation.  Such Subscriber is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


(o)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


5.           Company Representations and Warranties.  Except as set forth in the
Schedules or in the Reports, the Company represents and warrants to and agrees
with each Subscriber that:


(a)            Due Incorporation.   The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.  The Company represents that as of the date of this Agreement and the
Closing Date, the Company owns no Subsidiary.  The Company further represents
that other than Savage Mountain Sports Corporation, it has not been known by any
other names for the five (5) years preceding the date of this Agreement.

 
5

--------------------------------------------------------------------------------

 

(b)            Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)            Authority; Enforceability.  This Agreement, the Notes, Warrants,
Additional Investment Rights, and any other agreements delivered or required to
be delivered together with or pursuant to this Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and are valid and binding agreements of
the Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.   The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.


(d)            Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company on a fully diluted basis and all
outstanding rights to acquire or receive, directly or indirectly, any equity of
the Company or any Subsidiary as of the date of this Agreement and the Closing
Date (not including the Securities) are set forth on Schedule 5(d).  Except as
set forth on Schedule 5(d), there are no options, warrants, or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or granting any right to subscribe for any shares of capital
stock or other equity interest of the Company.  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company (as the same may be amended
only to extend the expiration of the term of the plan) is described on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no preemptive rights,
rights of first refusal, rights of participation or any similar right to
participate in the transactions contemplated by the Transaction Documents.


(e)            Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, any Principal Market [as defined in Section
9(b)], or the Company’s stockholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities.  The Transaction Documents
and the Company’s performance of its obligations thereunder have been approved
by the Company’s board of directors in accordance with the Company’s certificate
of incorporation and applicable law.  Any such qualifications and filings will,
in the case of qualifications, be effective upon Closing and will, in the case
of filings, be made within the time prescribed by law.


(f)            No Violation or Conflict.  Subject to the execution and receipt
of the Required Approvals by the requisite parties and assuming the
representations and warranties of the Subscriber in Section 4 are true and
correct, neither the issuance nor the sale of the Securities nor the performance
of the Company’s obligations under the Transaction Documents by the Company,
will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except in each case the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect; or

 
6

--------------------------------------------------------------------------------

 



(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           except as set forth on Schedule 5(d), result in the activation
of any rights of first refusal, participation rights, pre-emptive rights,
anti-dilution rights or a reset or repricing of any debt, equity or security
instrument of any creditor or equity holder of the Company, or the holder of the
right to receive any debt, equity or security instrument of the Company nor
result in the acceleration of the due date of any obligation of the Company; or


(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.


(g)           The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes, Warrants and AIR, the Conversion Shares upon
conversion of the Notes, and the Warrant Shares upon exercise of the Warrants,
such Notes, Warrants, AIR, Conversion Shares and Warrant Shares will be duly and
validly issued, fully paid and non-assessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, will be free trading, unrestricted and unlegended;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders;


(v)           assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are materially true and correct, will not result
in a violation of Section 5 under the 1933 Act.


(h)           Litigation.  Other than as disclosed in the Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of its Affiliates that
would affect the execution by the Company or the complete and timely performance
by the Company of its obligations under the Transaction Documents.  Except as
disclosed in the Reports, there is no pending or, to the best knowledge of the
Company, basis for or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates which litigation if adversely
determined would have a Material Adverse Effect.

 
7

--------------------------------------------------------------------------------

 



(i)            No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold in violation of Regulation M promulgated under the 1934 Act.


(j)            Information Concerning Company.  As of the date of this Agreement
and the Closing Date, the Reports and Other Written Information contain all
material information relating to the Company and its operations and financial
condition as of their respective dates required to be disclosed therein. Since
December 31, 2011, and except as disclosed in the Reports or modified in the
Reports and Other Written Information or in the Schedules hereto, there has been
no Material Adverse Effect relating to the Company’s business, financial
condition or affairs. The Reports and Other Written Information including the
financial statements included therein do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made.  The financial statements of the
Company included in the Reports comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).


(k)            Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the Offering, (i) the Company’s fair saleable value
of its assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).


(l)            Defaults.  The Company is not in violation of its certificate of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters which
default would have a Material Adverse Effect, or (iii) not in violation of any
statute, rule or regulation of any governmental authority which violation would
have a Material Adverse Effect.

 
8

--------------------------------------------------------------------------------

 



(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the OTCBB [as defined in Section 5(v)].  No prior
offering will impair the exemptions relied upon in this Offering or the
Company’s ability to timely comply with its obligations hereunder.  Neither the
Company nor any of its Affiliates will take any action or suffer any inaction or
conduct any offering other than the transactions contemplated hereby that may be
integrated with the offer or issuance of the Securities or that would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those set forth on its financial statements contained in the Reports or those
incurred in the ordinary course of the Company’s business since March 31, 2012,
and which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.


(p)           No Undisclosed Events or Circumstances.  Since March 31, 2012,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.


(r)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)           Investment Company.  Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

 
9

--------------------------------------------------------------------------------

 



(t)            Foreign Corrupt Practices.   Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and has a class of
securities registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” but is a “former shell company” as those terms are employed in Rule 144
under the 1933 Act.


(v)           Listing.  The Company’s Common Stock is quoted on the OTC Bulletin
Board of the OTC Market Groups, Inc. (“OTCBB”) under the symbol ADMD.  The
Company has not received any pending oral or written notice that its Common
Stock is not eligible nor will become ineligible for quotation on the OTCBB nor
that its Common Stock does not meet all requirements for the continuation of
such quotation.


(w)           DTC Status.  The Company’s transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.   The name, address, telephone
number, fax number, contact person and email address of the Company transfer
agent is set forth on Schedule 5(w) hereto.


(x)            Title to Assets.  The Company owns no real property.  Except as
may be sold in the ordinary course of business, the Company has good title to
all of its personal property reflected in the Reports, free and clear of any
mortgages, pledges, charges, liens, security interests (other than the security
interest granted on July 13, 2012 and filed with the SEC on July 18, 2012) or
other encumbrances, except for those that, individually or in the aggregate, do
not cause and are not reasonably likely to cause a Material Adverse Effect.  All
leases of the Company are valid and subsisting and in full force and effect.


(y)           Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
for such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company has all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.


(z)            Taxes. The Company has accurately prepared and filed all federal,
state, foreign and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company for all current taxes and other charges
to which the Company is subject and that are not currently due and payable. None
of the federal income tax returns of the have been audited by the Internal
Revenue Service (the “IRS”). The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company for
any completed tax period, nor of any basis for any such assessment, adjustment
or contingency.

 
10

--------------------------------------------------------------------------------

 



(aa)          Intellectual Property. The Company owns, possesses or has the
right to use pursuant to a valid license, all patents, trademarks, domain names
(whether or not registered), websites and intellectual property rights relating
thereto, service marks, trade names, copyrights, licenses and authorizations as
set forth in the Reports, and all rights with respect to the foregoing, which
are necessary for the conduct of its business as now conducted without any
conflict with the rights of others except for those that, individually or in the
aggregate, do not cause and are not reasonably likely to cause a Material
Adverse Effect.


(bb)          Books and Record Internal Accounting Controls. The books and
records of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location and collection
of its assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company. The Company maintains a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences. The Company has established disclosure controls
and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its subsidiaries, is
made known to the certifying officers by others within those entities.


(cc)          Material Agreements.  The Company is not a party to any written or
oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to a registration statement on Form S-3 or applicable form
(collectively, “Material Agreements”) if the Company was registering securities
under the Securities Act that has not been so filed.  The Company has in all
material respects performed all the obligations required to be performed by them
to date under the foregoing agreements, has received no notice of default and
are not in default under any Material Agreement now in effect, the result of
which could cause a Material Adverse Effect.  Except as set forth in the
Company’s certificate of incorporation or in the Transaction Documents, no
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement of the Company limits the payment of dividends on the Common Stock.


(dd)          Transactions with Affiliates. Except as set forth in the Reports,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Company on the one hand, and (ii) on the other hand, any officer or
director of the Company, or any Affiliate.


(ee)          Sarbanes-Oxley Act. The Company is in material compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder that are effective,
and applicable to the Company as of the date hereof.


(ff)           Insurance. The amount and type of the Company’s insurance
coverage is set forth in Schedule 5(ff). To the best of Company’s knowledge,
such insurance contracts and policies are valid and in full force and
effect.  The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business on terms consistent with market for the Company’s business.

 
11

--------------------------------------------------------------------------------

 


(gg)         Application Of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or the
laws of its state of incorporation that is or could become applicable to the
Subscribers as a result of the Subscribers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and the
Subscribers’ ownership of the Securities.


(hh)          Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed in its financial statements
that should be disclosed in accordance with GAAP and that would be reasonably
likely to have a Material Adverse Effect.


(ii)            Material Non-Public Information. Except with respect to the
transactions contemplated hereby that will be publicly disclosed, the Company
has not provided any Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information.


(jj)            Environmental Compliance. The Company has obtained all
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations of all governmental authorities, or from any
other person, that are required under any Environmental Laws and used in its
business or in the business of any of its Subsidiaries, unless the failure to
possess such approvals, authorizations, certificates, consents, licenses, orders
or permits, individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect. “Environmental Laws” shall mean all applicable
laws relating to the protection of the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not individually or in the
aggregate have a Material Adverse Effect, the Company is also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws and
there are no past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company that
violate or may violate any Environmental Law after the Closing Date or that may
give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.


 
12

--------------------------------------------------------------------------------

 

(kk)          Correctness of Representations.   The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.


(ll)            Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.             Regulation D Offering/Legal Opinion.  The offer and issuance of
the Securities to the Subscribers is being made pursuant to the exemption from
the registration provisions of the 1933 Act afforded by Section 4(2) or Section
4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated
thereunder.   The Company will provide, at the Company’s expense, to the
Subscribers, such legal opinions as are reasonably necessary in each
Subscriber’s opinion for the issuance and resale of the Securities pursuant to
an effective registration statement, Rule 144 under the 1933 Act or an exemption
from registration at the time of disposition of the Securities, provided the
sale of such Securities qualifies for such exemption or is covered by a
Registration Statement.


7.1.           Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend, provided that Subscriber delivers
reasonably requested representations in support of such opinion.


(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed facsimile
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by Subscriber within
three (3) business days after the Conversion Date (such third day being the
“Delivery Date”).  In the event the Conversion Shares are electronically
transferable, then delivery of the Shares must be made by electronic transfer
provided request for such electronic transfer has been made by the
Subscriber.   A Note representing the balance of the Note not so converted will
be provided by the Company to Subscriber if requested by Subscriber, provided
Subscriber delivers the original Note to the Company.

 
13

--------------------------------------------------------------------------------

 



(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.


7.2.           Mandatory Redemption at Subscriber’s Election.  In the event (i)
the Company is prohibited from issuing Conversion Shares, (ii) upon the
occurrence of any other Event of Default (as defined in the Note, this Agreement
or any other Transaction Document), that continues for ten (10) or more business
days beyond any applicable cure period, (iii) a Fundamental Transaction (as
defined in Section 2.1(c)(A) of the Note) occurs, or (iv) upon the liquidation,
dissolution or winding up of the Company or any material Subsidiary, then at the
Subscriber's election, the Company must pay to each such demanding Subscriber
not later than ten (10) days after request by such Subscriber, a sum of money
determined by multiplying up to the outstanding principal amount of the Note
designated by each such Subscriber by, at Subscriber’s election, the greater of
(i) 120%, or (ii) a fraction the numerator of which is the highest closing price
of the Common Stock for the thirty (30) days preceding the date demand is made
by Subscriber pursuant to this Section 7.2 and the denominator of which is the
lowest applicable conversion price during such thirty (30) day period, plus
accrued but unpaid interest and any other amounts due under the Transaction
Documents ("Mandatory Redemption Payment"). The Mandatory Redemption Payment
must be received by each Subscriber on the same date as the Conversion Shares
otherwise deliverable or within ten (10) days after request, whichever is sooner
("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding.  The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received.  Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten day period prior to the
actual receipt of the Mandatory Redemption Payment by such Subscriber shall be
credited against the Mandatory Redemption Payment provided the balance of the
Mandatory Redemption Payment is timely paid.  The foregoing notwithstanding,
Subscriber may demand and receive from the Company the amount stated above or
any other greater amount which Subscriber is entitled to receive or demand
pursuant to the Transaction Documents.


 
14

--------------------------------------------------------------------------------

 

7.3.           Maximum Conversion.   A Subscriber shall not be entitled to
convert on a Conversion Date that amount of a Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber shall have the
authority to determine whether the restriction contained in this Section 7.3
will limit any conversion of a Note and the extent such limitation applies and
to which convertible or exercisable instrument or part thereof such limitation
applies.  The Subscriber may increase the permitted beneficial ownership amount
up to 9.99% upon and effective after 61 days prior written notice to the
Company.  Subscriber may allocate which of the equity of the Company deemed
beneficially owned by Subscriber shall be included in the 4.99% amount described
above and which shall be allocated to the excess above 4.99%.


7.4.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, or exercise a Warrant, the Company may
not refuse conversion or exercise based on any claim that Subscriber or anyone
associated or affiliated with Subscriber has been engaged in any violation of
law, or for any other reason, unless, a final non-appealable injunction from a
court made on notice to Subscriber, restraining and or enjoining conversion of
all or part of such Note or exercise of such Warrant shall have been sought and
obtained by the Company or the Company has posted a surety bond for the benefit
of Subscriber in the amount of 120% of the greater of the outstanding principal
and accrued but unpaid interest of the Note, or aggregate purchase price of the
Conversion Shares, or 120% of the aggregate exercise price of the Warrants which
are sought to be subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the dispute and the proceeds
of which shall be payable to Subscriber to the extent the judgment or decision
is in Subscriber’s favor.


7.5.           Buy-In.   In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.


7.6.           Redemption.    The Note shall not be redeemable or callable by
the Company, except as described in the Note.


 
15

--------------------------------------------------------------------------------

 

8.             Fees.


Broker’s Commission.  The Company on the one hand, and each Subscriber (for such
Subscriber only) on the other hand, agrees to indemnify the other against and
hold the other harmless from any and all liabilities to any persons claiming
brokerage commissions or similar fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby and arising out of such
party’s actions.  The Company represents that to the best of its knowledge,
there are no parties entitled to receive fees, commissions, finder’s fees, due
diligence fees or similar payments for the Company in connection with the
Offering other than payment of ten percent (10%) cash on monies received and
warrants equal to ten percent (10%) of monies received to CIM Securities, LLC,
of 5975 South Quebec Street, Suite 142, Centennial, Colorado, 80111, Tel (303)
874-7474 .  The Company agrees to pay such fees upon Closing.  Anything in this
Agreement to the contrary notwithstanding, each Subscriber is providing
indemnification only for such Subscriber’s own actions and not for any action of
any other Subscriber.  The liability of the Company and each Subscriber’s
liability hereunder is several and not joint.


9.             Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)            Stop Orders.  Subject to the prior notice requirement described
in Section 9(n), the Company will advise the Subscribers within twenty-four
hours after it receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.  The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws, provided to the extent not in violation of such federal or
state securities law at least five (5) days prior notice of such instruction is
given to the Subscribers.


(b)            Listing/Quotation.   The Company shall promptly secure the
quotation or listing of and include the Conversion Shares and Warrant Shares for
listing upon each national securities exchange, electronic bulletin board, or
automated quotation system upon which the Company’s Common Stock is quoted or
listed and shall maintain same so long as any Securities are outstanding or are
issuable.  The Company will maintain the quotation or listing of its Common
Stock on the NYSE Amex Equities, NASDAQ Capital Market, NASDAQ Global Market,
NASDAQ Global Select Market, OTC Market Groups, Inc., the OTCBB maintained by
FINRA, or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock (the “Principal
Market”), and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable.  Subject to the limitation set forth in Section 9(n), the Company
will provide Subscribers with copies of all notices it receives notifying the
Company of the threatened and actual delisting of the Common Stock from any
Principal Market.  As of the date of this Agreement and the Closing Date, the
OTCBB is the Principal Market.


(c)            Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.


 
16

--------------------------------------------------------------------------------

 

(d)           Filing Requirements.   From the date of this Agreement and until
the last to occur of (i) all the Conversion Shares have been resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i), or (ii) none of the Notes, Warrants and Additional
Investment Rights are outstanding (the date of such latest occurrence being the
“End Date”), the Company will (A) comply in all respects with its reporting and
filing obligations under the 1934 Act, (B) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(g) of the 1934 Act even if the Company is not subject to
such reporting requirements sufficient to permit Subscriber to be able to resell
the Conversion Shares and Warrant Shares pursuant to Rule 144(b)(i), and (C)
comply with all requirements related to any registration statement filed
pursuant to this Agreement.  The Company will use its commercially reasonable
best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date.  Until the End Date, the Company
will satisfy its obligations to continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market.  The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D promulgated under the 1934 Act.


(e)            Use of Proceeds.   The proceeds of the Offering will be used for
working capital of the Company and other general corporate expenses.


(f)            Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 100% of the amount of Common Stock
necessary to allow Subscribers to be able to convert all of the Notes (including
interest that would accrue thereon through the Maturity Date (as defined in the
Notes)) and 100% of the amount of Warrant Shares issuable upon exercise of the
Warrants (“Required Reservation”).  The Company will reserve pro-rata on behalf
of the Subscribers from its authorized but unissued Common Stock, a number of
shares of Common Stock equal to 150% of the amount of Common Stock necessary to
allow Subscribers to be able to convert all of the Notes (including interest
that would accrue thereon through the Maturity Date) and 100% of the amount of
Warrant Shares issuable upon exercise of the Warrants.  Failure to have
sufficient shares reserved pursuant to this Section 9(f) at any time shall be a
material default of the Company’s obligations under this Agreement and an Event
of Default under the Notes.  Without waiving the foregoing requirement, if at
any time Notes and Warrants are outstanding the Company has reserved on behalf
of the Subscribers less than the Required Reservation, the Company will promptly
take all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen (15) days after the
first day the Company has reserved less than the Required Reservation.  The
Company agrees to provide notice to the Subscribers not later than five (5) days
after the date the Company has less than the Required Reservation reserved on
behalf of the Subscribers.


(g)           DTC Program.  At all times that Notes or Warrants are outstanding,
the Company will employ as the transfer agent for the Common Stock, Conversion
Shares and Warrant Shares a participant in the Depository Trust Company
Automated Securities Transfer Program and such Common Stock, Conversion Shares
and Warrant Shares will be maintained as eligible for transfer pursuant to the
Depository Trust Automated Securities Transfer Program.


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.

 
17

--------------------------------------------------------------------------------

 

(i)            Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.


(j)            Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with GAAP applied on a
consistent basis.


(k)            Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all requirements of governmental authorities relating to the conduct
of its business and to its properties or assets.


(l)            Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall use commercially reasonable efforts to maintain
in full force and effect its corporate existence, rights and franchises and all
licenses and other rights to use intellectual property owned by it and
reasonably deemed to be necessary to the conduct of its business, unless it is
sold for value.  Schedule 9(l) hereto identifies the following intellectual
property owned by the Company: patents, patents pending, patent applications,
trademarks, tradenames, service marks, registered copyrights, domain names and
licenses.


(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent, in the Company’s judgment, to do so under the
circumstances.


(n)           Confidentiality.   From the date of this Agreement and until the
End Date, the Company agrees that except in connection with a Form 8-K, Form
10-Q, Form 10-K and any registration statement which registers the Securities or
statements regarding the Subscribers’ ownership of the Securities or in
correspondence with the Commission regarding same, it will not disclose publicly
or privately the identity of the Subscribers unless (i) expressly agreed to in
writing by Subscribers, (ii) as needed in any dispute or proceeding with a
Subscriber, (iii) in response to an inquiry by a governmental agency or a
self-regulatory organization or (iv) to the extent required by law and then only
upon not less than four (4) days prior notice to Subscribers. The Company will
specifically disclose in each Form 8-K filed until the End Date the amount of
Common Stock outstanding immediately prior to such filing. Upon  delivery by the
Company to the Subscribers after the Closing Date of any notice or information,
in writing, electronically or otherwise, and while a Note, Warrants, Additional
Investment Rights, Conversion Shares or Warrant Shares are held by such
Subscribers, unless the  Company has in good faith determined that the matters
relating to such notice or information do not constitute material, nonpublic
information relating to the Company or unless such information is delivered to
such Subscriber pursuant to a nondisclosure agreement between the Company and
such Subscriber whereby such Subscriber has agreed to maintain material
nonpublic information in confidence, the Company shall within four (4) days
after any such delivery publicly disclose such  material, 
nonpublic information on a Report on Form 8-K.  In the event that
the Company believes that a notice or communication to Subscribers contains
material, nonpublic information relating to the Company or Subsidiaries, except
as required to be delivered in connection with this Agreement, the Company shall
so indicate to Subscribers prior to delivery of such notice or
information.  Subscribers will be granted five (5) days to notify the Company
that Subscriber elects not to receive such information.  In the case that
Subscriber elects not to receive such information, the Company will not deliver
such information to Subscribers; provided that such failure to provide such
information will not be deemed to be a default by the Company under the
Transaction Documents.  In the absence of any such Company
indication, Subscribers shall be allowed to presume that all matters relating to
such notice and information do not constitute material, nonpublic information
relating to the Company.  Notwithstanding anything to the contrary herein, the
Company shall have no obligation to file a Report on Form 8-K and/or provide
prior notification to a Subscriber in advance of delivering any notice or
information that contains material nonpublic information to any Subscriber who
is serving as a director or officer of the Company at the time of
disclosure.  The Company agrees that any information known to Subscriber as of
the Closing Date not already made public by the Company on or after the filing
of the Form 8-K required to be filed pursuant to Section 9(o) below may be made
public and disclosed by the Subscriber unless and to the extent that such
information was disclosed to such Subscriber pursuant to a nondisclosure
agreement between the Company and such Subscriber whereby such Subscriber has
agreed to maintain material nonpublic information in confidence.

 
18

--------------------------------------------------------------------------------

 



(o)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information together with
the terms of the Offering, the Company undertakes to publicly disclose on a Form
8-K not later than one (1) business day after the Closing Date, neither it nor
any other person acting on its behalf have or will at any time provide any
Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber, its agent or counsel shall have agreed in writing to accept such
information as described in Section 9(n) above or unless such Subscriber is
serving as a director or officer of the Company at the time of disclosure.  The
Company understands and confirms that the Subscribers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.


(p)           Negative Covenants.   So long as Notes are outstanding, without
the consent of a Majority in Interest (defined in Section 13(j) below), the
Company will not directly or indirectly:


(i)           INTENTIONALLY LEFT BLANK;
 
(ii)           amend its certificate of incorporation or bylaws so as to
materially and adversely affect any rights of the Subscribers with respect to
the Securities except to increase the number of shares of Common Stock
authorized or to designate a new series of Preferred Stock;


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;


(iv)           except as set forth on Schedule 9(p)(iv), engage in any
transactions with any officer, director, employee or any Affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $200,000
[in one or more transactions but not to exceed $800,000, in the aggregate, all
of which will be aggregated for purposes of this Section 9(p)(iv)] other than
(i) for payment of salary, or fees for services rendered, pursuant to and on the
terms of a written contract in effect at least five (5) days prior to the
Closing Date, a copy of which has been provided to the Subscriber at least four
(4) days prior to the Closing Date or disclosed in the Reports at least four (4)
days prior to the Closing Date, which contracts may be extended on terms
customary and reasonable within the marketplace, (ii) reimbursement for
authorized expenses incurred on behalf of the Company, (iii) for other employee
benefits, including stock option agreements under any stock option plan of the
Company disclosed in the Reports or on Schedule 5(d), or (iv) other transactions
disclosed in the Reports; or

 
19

--------------------------------------------------------------------------------

 



(v)           pay or redeem any financing related debt or securities outstanding
as of the Closing Date.
 
(q)           Offering Restrictions.   Subject to the consent of a Majority in
Interest, for so long as the Notes are outstanding, the Company will not enter
into nor exercise any Equity Line of Credit or similar agreement, nor issue nor
agree to issue any floating or Variable Priced Equity Linked Instruments nor any
of the foregoing or equity with price reset rights (collectively, the “Variable
Rate Restrictions”).   For purposes hereof, “Equity Line of Credit” shall
include any transaction involving a written agreement between the Company and an
investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions).  For the avoidance of doubt, nothing in this section shall limit
the Company’s ability to conduct an at-the-market offering except that, in no
event may the Company file a shelf registration statement and sell Common Stock
in reliance thereon below the Conversion Price in effect at the time of such
sale.


(r)            INTENTIONALLY LEFT BLANK


(s)            Notices.   For so long as the Subscribers hold any Notes,
Warrants or AIR is outstanding, the Company will maintain a United States
address and United States fax number for notice and delivery purposes under the
Transaction Documents.


(t)            Transactions with Insiders.  Except as permitted pursuant to
Section 9(p)(iv), so long as the Notes are outstanding, without a consent of a
Majority in Interest, the Company shall not, enter into, materially amend,
materially modify or materially supplement any agreement, transaction,
commitment, or arrangement relating to the sale, transfer or assignment of any
of the Company’s tangible or intangible assets with any of its Insiders (as
defined below)(or any persons who were Insiders at any time during the previous
two (2) years), or any Affiliates (as defined below) thereof, or with any
individual related by blood, marriage, or adoption to any such
individual.  “Affiliate” for purposes of this Section 9(t) means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a five percent (5%) or more equity interest in that person or entity,
(ii) has five percent (5%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  For purposes hereof, “Insiders” shall mean any officer, or
director of the Company, including but not limited to the Company’s president,
chief executive officer, chief financial officer and chief operations officer,
and any of their Affiliates or family members.

 
20

--------------------------------------------------------------------------------

 



(u)           Stock Splits.  For so long as the Notes are outstanding, the
Company undertakes and covenants that without the consent of a Majority in
Interest, the Company will not effect any stock splits; provided that such
consent shall not be required in connection with (i) the Company’s uplisting to
another Principal Market in order to attain a minimum trading price pursuant to
the listing rules of such other Principal Market, or (ii) pursuant to the
requirements of an underwriter in connection with an underwritten public
offering of not less than Two Million Dollars ($2,000,000), which requirements
are memorialized in a written binding agreement with the underwriter.


(v)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than five (5) days after any of the
Company’s officers or directors becomes aware of such Event of Default.


(w)           Further Registration Statements.    The Company will not, without
the consent of a Majority in Interest, file with the Commission or with state
regulatory authorities any registration statements, shares reserved for outside
securities counsel, or amend any already filed registration statement to
increase the amount of Common Stock registered therein, or reduce the price of
which such company securities are registered therein, until the expiration of
the “Exclusion Period,” which shall be defined as the sooner of (i) the date all
of the Registrable Securities (as defined in Section 11.1) have been registered
in an effective registration statement that has been effective for not less than
six months, or (ii) until all the Conversion Shares and Warrant Shares may be
resold by the Subscribers pursuant to a registration statement or Rule
144b(1)(i), without regard to volume limitations.  The Exclusion Period will be
tolled or reinstated, as the case may be, during the pendency of an Event of
Default as defined in the Note.
 
(x)            INTENTIONALLY LEFT BLANK.


(y)            INTENTIONALLY LEFT BLANK.


10.           Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any breach of any representation or warranty, or material misrepresentation, by
Company in this Agreement or in any Exhibits or Schedules attached hereto in any
Transaction Document, or other agreement delivered pursuant hereto or in
connection herewith, now or after the date hereof; or (ii) after any applicable
notice and/or cure periods, any breach or default in performance by the Company
of any covenant or undertaking to be performed by the Company hereunder, or any
other agreement entered into by the Company and Subscribers relating hereto.


(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).

 
21

--------------------------------------------------------------------------------

 



11.1.           Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities.


(i)           The Company shall file with the Commission a registration
statement on Form S-3 (the “Registration Statement”) (or such other form that it
is eligible to use) in order to register the Registrable Securities for resale
and distribution under the 1933 Act on or before thirty (30) days after the
Closing Date (the “Filing Date”). The Company shall use commercially reasonable
efforts to cause the Registration Statement to be declared effective by the
Commission as soon as practicable following the Filing Date (including filing
with the Commission a request for acceleration of its effectiveness in
accordance with Rule 461 within three (3) business days of the date that the
Company is notified (orally or in writing, whichever is earlier) by the staff of
the Commission that such Registration Statement will not be reviewed, or not be
subject to further review), but in any event not later than sixty (60) days
after the Closing Date (the “Effective Date”).  The Company will register not
less than a number of shares of common stock in the aforedescribed Registration
Statement that is equal to 125% of the Conversion Shares issued and issuable
upon conversion of all the Notes issuable on the Closing Date including interest
for the entire term of the Notes and 100% of the Warrant Shares issuable upon
exercise of the Warrants (collectively the “Registrable
Securities”).  Registrable Securities shall include all shares of Common Stock
issuable under or upon conversion of the AIR Notes (as defined in the Additional
Investment Rights) and all Warrant Shares issuable under the AIR Warrants (as
defined in the Additional Investment Rights).   Any securities which are
Registrable Securities shall cease being a Registrable Security once it has been
issued without further transfer restrictions after a sale or transfer pursuant
to Rule 144 under the 1933 Act or may be resold under Rule 144 without volume
limitations or manner of sale requirements.  Registrable Securities includes all
Warrant Shares without giving effect to the holder’s right to exercise the
Warrants on a cashless basis.  In the event that the Company is required by the
Commission pursuant to Rule 415 of the 1933 Act to cutback the number of shares
being registered in the Registration Statement, the Company shall reduce the
Registrable Securities proportionately among the holders of such Securities
based on the amount of Registrable Securities and Additional Registrable
Securities included therein for each of the holders (“Registration
Cutback”).  The Registrable Securities shall be reserved and set aside
exclusively for the benefit of each Subscriber and Warrant holder, prorata, and
not issued, employed or reserved for anyone other than each Subscriber and
Warrant holder.  The Company represents that there are no securities of the
Company which would or could be aggregated with the Registrable Securities for
purposes of Rule 415 and the Company will not take any action that could cause
such aggregation.   Not later than twenty (20) days after first being permitted
by applicable Commission rules and regulations, the registration statement will
be amended by the Company or additional registration statements will be filed by
the Company as necessary to register additional shares of Common Stock to allow
the public resale of all Common Stock included in and issuable by virtue of the
Registrable Securities.  Without the written consent of a Majority in Interest,
no securities of the Company other than the Registrable Securities will be
included in the Registration Statement.  Except in the case of a Registration
Cutback, it shall be deemed a default of the Company’s obligations if at any
time after the date the registration statement is declared effective by the
Commission (“Actual Effective Date”) the Company has registered for unrestricted
resale on behalf of the Holders fewer than 90% of the amount of shares of Common
Stock required to be registered therein (the difference between the amount
required to be registered therein and the actual amount of shares registered
being the “Shortfall”).  In such event the Company shall take all actions
necessary to cause at least the amount of shares of Common Stock required to be
registered therein to be registered within forty-five (45) days after the first
day such Shortfall exists.  Failure to file the registration statement in
accordance with the preceding sentence within thirty (30) days after the first
day such Shortfall first exists or failure to cause such registration to become
effective within forty-five (45) days after such Shortfall first exists shall be
included in the definition of a Non-Registration Event set forth in Section
11.4.

 
22

--------------------------------------------------------------------------------

 



(ii)           If the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers or Holder pursuant to an effective registration statement, each
such time it will give at least ten (10) days’ prior written notice to the
record holder of the Registrable Securities of its intention so to do. Upon the
written request of the holder, received by the Company within ten (10) days
after the giving of any such notice by the Company, to register any of the
Registrable Securities not previously registered, the Company will cause such
Registrable Securities as to which registration shall have been so requested to
be included with the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent required to permit the
sale or other disposition of the Registrable Securities so registered by the
holder of such Registrable Securities (the “Seller” or “Sellers”). In the event
that any registration pursuant to this Section 11.1(ii) shall be, in whole or in
part, an underwritten public offering of common stock of the Company, the number
of shares of Registrable Securities to be included in such an underwriting may
be reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction.


(iii)           The Subscribers hereby acknowledge that there may be times when
the Company must suspend the use of a prospectus until such time as an amendment
to the related registration statement has been filed by the Company and declared
effective by the Commission or until the Company has amended or supplemented
such prospectus.  Each Subscriber hereby covenants that it will not sell any
securities pursuant to any prospectus during the period commencing at the time
at which the Company gives the Sellers notice of the suspension of the use of
such prospectus and ending at the time the Company gives the Sellers notice that
the Sellers may thereafter effect sales pursuant to such
prospectus.  Notwithstanding anything herein to the contrary, the Company shall
not suspend use of any registration statement by the Sellers unless in the good
faith determination of the Company such suspension is necessary to (A) delay the
disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
affected registration statement or the related prospectus as required by the
federal securities laws or so that such registration statement or prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the prospectus in light of the circumstances under which
they were made, not misleading; provided, however, that (X) except as otherwise
provided by clause (Y) below, in the event that such suspension is required by
the need for an amendment or supplement to a registration statement or a related
prospectus, the Company shall promptly file such required amendments or
supplements as shall be necessary for the disposition of the Registrable
Securities to recommence and (Z) if the board of directors of the Company has
determined in good faith that offers and sales pursuant to a prospectus should
not be made by reason of the presence of material undisclosed circumstances or
developments with respect to which the disclosure that would be required in the
related registration statement would be premature or would have a material
adverse effect on the Company and its business, the Company may suspend the use
of such prospectus and defer the filing of any required amendment or supplement
for the minimum period of time necessary to avoid such material adverse effect.


11.2.           Registration Procedures. If and whenever the Company is required
by the provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:

 
23

--------------------------------------------------------------------------------

 



(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 11.1 with
respect to such securities and use its commercially reasonable best efforts to
cause such registration statement to become and remain effective for the period
of the distribution contemplated thereby (determined as herein provided),
promptly provide to the holders of the Registrable Securities copies of all
filings and Commission letters of comment and notify the Sellers  (by facsimile
and by e-mail to an address, if any, provided by the Subscribers) on or before
the second  business day thereafter that the Company receives notice that (i)
the Commission has no comments or no further comments on the registration
statement, and (ii) the registration statement has been declared effective
(failure to timely provide notice as required by this Section 11.2(a) shall be a
material breach of the Company’s obligation and an Event of Default as defined
in the Notes and a Non-Registration Event as defined in Section 11.4 of this
Agreement);


(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of one (1)
year, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;
 
 
(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;


(d)           use its commercially reasonable best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or “blue sky” laws of New York and such jurisdictions as the
Sellers shall request in writing, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;


(e)           list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;


(f)           notify the Sellers within twenty-four (24) hours of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing or which becomes subject
to a Commission, state or other governmental order suspending the effectiveness
of the registration statement covering any of the Registrable Securities;


(g)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the Sellers
during reasonable business hours,  and any attorney, accountant or other agent
retained by the Sellers, all publicly available, non-confidential financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the Sellers,
attorney, accountant or agent in connection with such registration statement at
such requesting Seller’s expense; and

 
24

--------------------------------------------------------------------------------

 

(h)           provide to the Sellers copies of the registration statement and
amendments thereto five (5) business days prior to the filing thereof with the
Commission.  Any Seller’s failure to comment on any registration statement or
other document provided to a Subscriber or its counsel shall not be construed to
constitute approval thereof nor the accuracy thereof.


11.3.           Provision of Documents.  In connection with each registration
described in this Section 11, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.


11.4.           Non-Registration Events.  The Company agrees that the Sellers
will suffer damages if the registration statement is not filed or is not
declared effective by the Commission by the dates described herein and
accordingly, if (A) due to the action or inaction of the Company a registration
statement is not declared effective within five days after receipt by the
Company or its attorneys of a written or oral communication from the Commission
that the registration statement will not be reviewed or that the Commission has
no further comments, (B) any registration statement described in Section 11.1(i)
is not filed by the Filing Date, or any other date set forth in Section 11.1(i),
or (C) any registration statement described in Sections 11.1(i), 11.1(ii) or
11.1(iii) is filed and declared effective but shall thereafter cease to be
effective without being succeeded within twenty-two (22) business days by an
effective replacement or amended registration statement or for a period of time
which shall exceed thirty (30) days in the aggregate per year (defined as every
rolling period of three hundred and sixty-five (365) consecutive days commencing
on the effective date) (each such event shall be a “Non-Registration Event”),
then the Company shall pay to the holder of Registrable Securities, as
Liquidated Damages, an amount equal to one percent (1%) for the initial thirty
(30) days, and one and one-half percent (1.5%) for each thirty (30) days
thereafter (or such lesser pro-rata amount for any period of less than thirty
(30) days) of the principal amount of the outstanding Notes and purchase price
of Conversion Shares and Warrant Shares issued upon conversion of Notes and
exercise of Warrants held by Subscribers which are subject to such
Non-Registration Event with a maximum aggregate amount of Liquidated Damages not
to exceed 10% of the sum of the Note principal plus aggregate actual Warrant
exercise prices.  The Company must pay the Liquidated Damages in cash.  The
Liquidated Damages must be paid within ten (10) days after the end of each
thirty (30) day period or shorter part thereof for which Liquidated Damages are
payable.  In the event a registration statement is filed but is withdrawn prior
to being declared effective by the Commission, then such registration statement
will be deemed to have not been filed and Liquidated Damages will be calculated
accordingly.  All oral or written communications received from the Commission
relating to a registration statement must be responded to within ten (10)
business days after receipt of such communication from the Commission.  Failure
to timely respond to Commission communications is a Non-Registration Event for
which Liquidated Damages shall accrue and be payable by the Company to the
holders of Registrable Securities at the same rate and amounts set forth above
calculated from the date the response was required to have been made. Liquidated
Damages shall not be payable pursuant to this Section 11.4 in connection with
Registrable Securities for such times as such Registrable Securities may be sold
by the holder thereof without volume limitations or other restrictions pursuant
to Section 144(b)(1)(i) of the 1933 Act.


11.5.           Expenses.  All expenses incurred by the Company in complying
with Section 11, including, without limitation, all registration and filing
fees, printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, and fees of
transfer agents and registrars (but excluding such fees relating to any transfer
of Common Stock by a Subscriber that is unrelated to a resale under a
Registration Statement), are called “Registration Expenses.” All underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities are called “Selling Expenses.”  The Company will pay all Registration
Expenses in connection with any registration statement described in Section
11.  Selling Expenses in connection with each such registration statement shall
be borne by the Seller and may be apportioned among the Sellers in proportion to
the number of shares included on behalf of the Seller relative to the aggregate
number of shares included under such registration statement for all Sellers, or
as all Sellers thereunder may agree.

 
25

--------------------------------------------------------------------------------

 



11.6.           Indemnification and Contribution.


(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller in
writing specifically for use in such registration statement or prospectus.


(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities pursuant to such registration statement.

 
26

--------------------------------------------------------------------------------

 



(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.


(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
registration statement.

 
27

--------------------------------------------------------------------------------

 



11.7.           Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within five (5) business days
(such fifth day being the “Unlegended Shares Delivery Date”) after the day on
which the Company has received (i) a notice that Conversion Shares, Warrant
Shares or any other Common Stock (acquired pursuant to or in connection with
this Agreement or the Transaction Documents) held by the Subscriber has been
sold pursuant to a registration statement or Rule 144 under the 1933 Act, (ii) a
representation that the prospectus delivery requirements, or the requirements of
Rule 144, as applicable and if required, have been satisfied, (iii) the original
share certificates representing the shares of Common Stock that have been sold,
and (iv) in the case of sales under Rule 144, customary representation letters
of the Subscriber and, if required, Subscriber’s broker regarding compliance
with the requirements of Rule 144 and any other documents required by the
Company’s transfer agent, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscriber) an appropriate instruction and opinion of such
counsel, directing the delivery of shares of Common Stock without any legends
including the legend set forth in Section 4(h) above (the “Unlegended Shares”);
and (z) cause the transmission of the certificates representing the Unlegended
Shares together with a legended certificate representing the balance of the
submitted Common Stock certificate, if any, to the Subscriber at the address
specified in the notice of sale, via express courier, by electronic transfer or
otherwise on or before the Unlegended Shares Delivery Date.


(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, provided that the Company’s
Common Stock is DTC eligible and the Company’s transfer agent participates in
the Deposit Withdrawal Agent Commission system.  Such delivery must be made on
or before the Unlegended Shares Delivery Date.


(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.7 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any three hundred and sixty (360) day period, the Company fails to
deliver Unlegended Shares as required by this Section 11.7 for an aggregate of
thirty (30) days, then each Subscriber or assignee holding Securities subject to
such default may, at its option, require the Company to redeem all or any
portion of the Unlegended Shares subject to such default at a price per share
equal to the greater of (i) 120% of the Purchase Price paid by the Subscriber
for the Unlegended Shares that were not timely delivered, or (ii) a fraction in
which the numerator is the highest closing price of the Common Stock during the
aforedescribed thirty (30) day period and the denominator of which is the lowest
conversion price or exercise price, as the case may be, during such thirty (30)
day period, multiplied by the price paid by Subscriber for such Common Stock
(“Unlegended Redemption Amount”).  The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.


 
28

--------------------------------------------------------------------------------

 

(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.7, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
anyone associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 120%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, or (ii) the closing
price of the Common Stock on the trading day before the issue date of the
injunction multiplied by the number of Unlegended Shares to be subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Subscriber to the extent Subscriber obtains judgment in Subscriber’s
favor.


(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest. The Subscriber
shall provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.


(f)           144 Default.   At any time commencing six months after the Closing
Date and ending on the End Date, in the event the Subscriber is not permitted to
sell any of the Conversion Shares or Warrant Shares without any restrictive
legend or if such sales are permitted but subject to volume limitations or
further restrictions on resale as a result of the unavailability to Subscriber
of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a “144 Default”),
for any reason including but not limited to failure by the Company to file
quarterly, annual or any other filings required to be made by the Company by the
required filing dates (provided that any filing made within the time for a valid
extension shall be deemed to have been timely filed), or the Company’s failure
to make information publicly available which would allow Subscriber’s reliance
on Rule 144 in connection with sales of Conversion Shares or Warrant Shares,
except due to a change in current applicable securities laws or because the
Subscriber is an Affiliate (as defined under Rule 144) of the Company, then the
Company shall pay such Subscriber as liquidated damages and not as a penalty for
each thirty (30) days (or such lesser pro-rata amount for any period less than
thirty (30) days) an amount equal to two percent (2%) of the purchase price of
the Conversion Shares and Warrant Shares subject to such 144
Default.  Liquidated Damages shall not be payable pursuant to this Section
11.7(f) in connection with Shares for such times as such Shares may be sold by
the holder thereof without any legend or volume or other restrictions pursuant
to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective registration
statement.


 
29

--------------------------------------------------------------------------------

 

12.           (a)           Favored Nations Provision.  Other than in connection
with (i) full or partial consideration in connection with a bona fide strategic
merger, acquisition, consolidation or purchase of substantially all of the
securities or assets of a corporation or other entity so long as such issuances
are not for the purpose of raising capital and which holders of such securities
or debt are not at any time granted registration rights, (ii) the Company’s
issuance of securities in connection with bona fide strategic license agreements
and other bona fide partnering arrangements so long as such issuances are not
for the purpose of raising capital and which holders of such securities or debt
are not at any time granted registration rights, (iii) the Company’s issuance of
Common Stock or the issuances or grants of options to purchase Common Stock to
employees, directors, and consultants, pursuant to plans described on Schedule
5(d) as such plans are constituted on the Closing Date or contemplated to be
amended or adopted as described on Schedule 5(d), (iv) the exercise or exchange
of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement on the unamended terms disclosed in the Reports and which
securities are also described on Schedule 12(a), and (v) as a result of the
exercise of Additional Investment Rights or Warrants or conversion of Notes
which are granted or issued pursuant to this Agreement (collectively, the
foregoing (i) through (v) are “Excepted Issuances”), if at any time the Notes or
Warrants are outstanding, the Company shall agree to or issue (the “Lower Price
Issuance”) any Common Stock or securities convertible into or exercisable for
shares of Common Stock (or modify any of the foregoing which may be outstanding)
to any person or entity at a price per share or conversion or exercise price per
share which shall be less than the Conversion Price in effect at such time, or
if less than the Warrant exercise price in effect at such time, without the
consent of the a Majority in Interest, then the Conversion Price and Warrant
exercise price shall automatically be reduced to such other lower price.  The
Conversion Price of the Conversion Shares and exercise price in relation to the
Warrant Shares shall be calculated separately for the Conversion Shares and
Warrant Shares.  Common Stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
Common Stock.  For purposes of the adjustments described in this paragraph, the
issuance of any security of the Company carrying the right to convert such
security into shares of Common Stock or any warrant, right or option to purchase
Common Stock shall result in the adjustment described above upon the sooner of
(A) public announcement of, (B) the agreement to, or (C) actual issuance of such
convertible security, warrant, right or options and again at any time upon any
subsequent issuances of shares of Common Stock upon exercise of such conversion
or purchase rights if such issuance is at a price lower than the Conversion
Price or Warrant exercise price in effect upon such issuance.  A convertible
instrument (including a right to purchase equity of the Company) issued, subject
to an original issue or similar discount or which principal amount is directly
or indirectly increased after issuance will be deemed to have been issued for
the actual cash amount received by the Company in consideration of such
convertible instrument.  The rights of Subscribers set forth in this Section
12(a) are in addition to any other rights the Subscribers have pursuant to this
Agreement, the Notes, Warrants, any other Transaction Document, and any other
agreement referred to or entered into in connection herewith or to which
Subscribers and Company are parties.  The Subscriber is also given the right to
elect to substitute any term or terms of any other offering in connection with
which the Subscriber has rights as described in Section 12(b), for any term or
terms of the Offering in connection with Securities owned by Subscriber as of
the date the notice described in Section 12(b) is required to be given to
Subscriber.


(b)           Right of Participation.  Until twelve (12) months following the
Closing Date, the Subscribers hereunder shall be given not less than fifteen
(15) days prior written notice of any proposed sale by the Company of its Common
stock or other securities or equity linked debt obligations (“Other Offering”),
except in connection with the Excepted Issuances.  If Subscribers elect to
exercise their rights pursuant to this Section 12(b), the Subscribers shall have
the right during the fifteen (15) days following receipt of the notice, to
purchase in the aggregate up to all of such offered common stock, debt or other
securities in accordance with the terms and conditions set forth in the notice
of sale, relative to each other in proportion to the amount of Note Principal
issued to them on Closing Date.  Subscribers who participate in such Other
Offering shall be entitled at their option to purchase, in proportion to each
other, the amount of such Other Offering that could have been purchased by
Subscribers who do not exercise their rights hereunder until up to the entire
Other Offering is purchased by Subscribers.  In the event such terms and
conditions are modified during the notice period, Subscribers shall be given
prompt notice of such modification and shall have the right during the fifteen
(15) days following the notice of modification to exercise such right.

 
30

--------------------------------------------------------------------------------

 



(c)           Maximum Exercise of Rights.  In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber (but not the payment to
the Company of the purchase price for the common stock or other securities or
equity linked debt obligations sold in the Other Offering) will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement and such
Subscriber notifies the Company accordingly.


13.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice in accordance with this Section 13(a).  Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:  if to the
Company, to: Advanced Medical Isotope Corporation, 6208 W. Okanogan Avenue,
Kennewick, WA 99336, Attn: James C. Katzaroff, CEO, facsimile: (509) 736-4007,
with a copy by fax only to (which shall not constitute notice): Honorable Steven
S. Honigman, 500 East 77th Street, New York, NY 10162, facsimile: (917)
591-7364, and (ii) if to the Holder, to the address and facsimile number listed
on Schedule 1 hereto, with a copy by fax only (which shall not constitute
notice) to the facsimilie number listed on Schedule 1 hereto:.


(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 
31

--------------------------------------------------------------------------------

 



(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws thereof or any other State.  Any
action brought by any party against any other party hereto concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state and county of
New York.  The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.  The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.  Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement or any other
Transaction Document by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 13(g).

 
32

--------------------------------------------------------------------------------

 



(h)            Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)             Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)             Consent.   As used in this Agreement and other Transaction
Documents and any other agreement delivered in connection herewith, “Consent of
the Subscribers” or similar language means the consent of holders of more than
sixty-five percent (65%) of the outstanding principal amount of all Notes of the
Company (such holders being a “Majority in Interest”).  A Majority in Interest
may consent to take or forebear from any action permitted under or in connection
with the Transaction Documents, modify or amend any Transaction Documents or
waive any default or requirement applicable to the Company, Subsidiaries or
Subscribers under the Transaction Documents provided the effect of such action
does not waive any accrued interest or damages and further provided that the
relative rights of the Subscribers to each other remains unchanged.


(k)            Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)             Successor Laws.  References in the Transaction Documents to
laws, rules, regulations and forms shall also include successors to and
functionally equivalent replacements of such laws, rules, regulations and
forms.  A successor rule to Rule 144(b)(1)(i) shall include any rule that would
be available to a non-Affiliate of the Company for the sale of Common Stock not
subject to volume restrictions and after a six month holding period.


(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted assign hereunder or under any Transaction Document or
other agreement delivered in connection herewith be greater in amount than the
dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares or Warrant Shares.


 
33

--------------------------------------------------------------------------------

 

(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The conversion price, Warrant exercise price,
amount of Conversion Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted and as otherwise described in this Agreement, the Notes and
Warrants.




[-SIGNATURE PAGES FOLLOW-]
 
 
 
 
 

 
34

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


ADVANCED MEDICAL ISOTOPE CORPORATION
a Delaware corporation








By: _________________________________
      Name:
      Title:


Dated: July ___, 2012






 
SUBSCRIBER
PRINCIPAL
AMOUNT
WARRANTS
 
 
 
Taxpayer ID#
or Social Security #    _______________________________
 
 
_______________________________________________
(Signature)
 
_______________________________________________
By (print name):
 
 
If Subscriber is a PARTNERSHIP, CORPORATION, LLC or Trust:
 
Name of Entity: ___________________________________
 
State of Organization _______________________________
 
Title of Person Signing ______________________________
 
 
$
 




 
35

--------------------------------------------------------------------------------

 
 


LIST OF EXHIBITS AND SCHEDULES


Exhibit A
Form of Note
37-48
Exhibit B
Form of Warrant
49-60
Exhibit C
Additional Investment Rights
61-67
Schedule 1
List of Subscribers
68
Schedule 5(d)
Capitalization and Additional Issuances
69-70
Schedule 5(ff)
Insurance Policy
72
Schedule 9(l)
Intellectual Property
73-74
Schedule 9(p)(iv)
Transactions with Affiliates
75
Schedule 12(a)
Excepted Issuances
76











































 
36

--------------------------------------------------------------------------------

 


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


Principal Amount: $[REQUIRES
COMPLETION]                                                                                                                            
Issue Date: July __, 2012


CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, ADVANCED MEDICAL ISOTOPE CORPORATION, a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay [NAME-REQUIRES
COMPLETION] or its registered assigns (the “Holder”), address at [REQUIRES
COMPLETION], Fax: [REQUIRES COMPLETION], without demand, the sum of [REQUIRES
COMPLETION] Dollars ($[REQUIRES COMPLETION]) (“Principal Amount”), with interest
accruing thereon, on [REQUIRES COMPLETION] (18 months from Issue Date) (the
“Maturity Date”), if not sooner paid or modified as permitted herein.


This Note has been entered into pursuant to the terms of a subscription
agreement (the “Subscription Agreement”) by and between the Borrower and the
Holder, for an aggregate Principal Amount of up to $_________ (inclusive of
AIR). Unless otherwise separately defined herein, each capitalized term used in
this Note shall have the same meaning as set forth in the Subscription
Agreement. The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1   Interest Rate. Cash interest payable on this Note shall compound annually
and accrue at the annual rate of twelve percent (12%) from the Issue Date
through the Maturity Date. Interest shall be payable quarterly in arrears on the
last day of each calendar quarter commencing September 30, 2012, and on the
Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable, or sooner as described
below. Interest will be payable in cash or at the election of the Borrower, with
shares of Common Stock provided (i) an Event of Default (as defined in Article
IV) or an event which with the passage of time or the giving of notice could
become an Event of Default has not occurred, (ii) such Common Stock is
immediately resellable pursuant to an effective resale registration statement or
Rule 144 without transfer or volume restrictions, (iii) such payment in Common
Stock would not cause the Holder to exceed the restrictions on ownership set
forth in Section 2.3, and (iv) Borrower provides Holder not less than fifteen
(15) business days’ notice prior to the due date of Borrower’s intention to pay
such interest with Common Stock. Interest paid with shares of Common Stock shall
be payable on the third business day after the date such interest would be due
if paid in cash. Common Stock employed to pay interest shall be valued at eighty
percent (80%) of the average of the volume weighted average prices of the Common
Stock as reported by Bloomberg L.P. for the Principal Market for the five (5)
trading days ending on the due date of the interest payment being made with
Common Stock (“PIK Share Value”).
 
 
 
 
 
 
 
37

--------------------------------------------------------------------------------

 


1.2   Payment Grace Period; Default Interest. The Borrower shall not have any
grace period to pay any monetary amounts due under this Note. After the Maturity
Date and during the pendency of an Event of Default, (as defined in Article IV),
interest shall accrue at the rate of sixteen percent (16%) per annum.


1.3   Conversion Privileges. The Conversion Rights set forth in Article II shall
remain in full force and effect immediately from the date hereof and until the
Note is paid in full regardless of the occurrence of an Event of Default. This
Note shall be payable in full on the Maturity Date, unless previously converted
into Common Stock in accordance with Article II hereof.


1.4    INTENTIONALLY LEFT BLANK

 
1.5   Application of Payments. Payments made in connection with this Note shall
be applied first to amounts due hereunder other than principal and interest,
thereafter to Interest and finally to Principal Amount.


1.6   Miscellaneous. Interest on this Note shall be calculated on the basis of a
360-day year and the actual number of days elapsed. Principal and interest on
this Note and other payments in connection with this Note shall be payable at
the Holder’s offices as designated above in lawful money of the United States of
America in immediately available funds without set-off, deduction or
counterclaim. Upon assignment of the interest of Holder in this Note, Borrower
shall instead make its payment pursuant to the assignee’s instructions upon
receipt of written notice thereof.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower’s Common Stock, $0.001 par value per
share (“Common Stock”) as set forth below.


2.1.   Conversion into the Borrower’s Common Stock.


(a)    The Holder shall have the right from and after the date of the issuance
of this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, and accrued but unpaid
interest, at the election of the Holder (the date of giving of such notice of
conversion if before 6PM Eastern Time [or if after 6PM Eastern Time, then the
next business day] being a “Conversion Date”) into fully paid and non-assessable
shares of Common Stock or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified, at the Conversion
Price, determined as provided herein. The number of shares of Common Stock to be
issued upon each conversion of this Note shall be determined by dividing that
portion of the principal of the Note and interest, if any, to be converted, by
the Conversion Price. The interest on the Principal Amount converted prior to
the Maturity Date shall be increased by an amount equal to Two Hundred and
Sixteen Dollars ($216) for each One Thousand Dollars ($1,000) of Principal
Amount being converted (pro-rated for lesser amounts of Principal Amount) less
the amount of interest actually paid on such Principal Amount (“Additional
Interest”). Additional Interest will not be payable in the event there is an
effective and current Registration Statement for the resale of the Securities
and such Registration Statement has been current for at least thirty (30) days
prior to the Conversion Date and further provided during each day of such thirty
(30) day period, the Conversion Price is not less than $0.25. Upon delivery to
the Borrower of a completed Notice of Conversion, a form of which is annexed
hereto as Exhibit A, Borrower shall issue and deliver to the Holder within three
(3) business days after the Conversion Date (such third day being the “Delivery
Date”) that number of shares of Common Stock for the portion of the Note
converted in accordance with the foregoing. In the event such shares are
electronically transferable, then delivery of the shares must be made by
electronic transfer provided request for such electronic transfer has been made
by the Holder. The Holder will not be required to surrender the Note to the
Borrower until the Note has been fully converted or satisfied.
 
 
 
 
 
38

--------------------------------------------------------------------------------

 


(b)    Subject to adjustment as provided in Section 2.1(c) hereof, the
conversion price (“Conversion Price”) per share shall be $0.10.


(c)    The Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:


A.   Merger, Sale of Assets, etc. If, at any time while this Note is
outstanding, (A) the Borrower effects any merger or consolidation of the
Borrower with or into another entity, (B) the Borrower effects any sale of all
or substantially all of its assets in one or a series of related transactions,
(C) any tender offer or exchange offer (whether by the Borrower or another
entity) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, (D) the
Borrower consummates a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, or spin-off)
with one or more persons or entities whereby such other persons or entities
acquire more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by such other persons or entities
making or party to, or associated or affiliated with the other persons or
entities making or party to, such stock purchase agreement or other business
combination), (E) any "person" or "group" (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act), is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate Common Stock of the Borrower, or material Subsidiary of the
Borrower, (F) the Borrower effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property or (G) a
majority of the members of the Borrower’s board of directors as of the Closing
Date no longer serving as directors of the Borrower, except as a result of
natural causes or as a result of hiring additional outside directors in order to
meet stock exchange requirements, unless prior written Consent of the Holders
had been obtained by the Borrower (in any such case, a "Fundamental
Transaction"), this Note, as to the unpaid principal portion thereof and accrued
interest thereon, if any, shall thereafter be deemed to evidence the right to
convert into such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such Fundamental
Transaction, upon or with respect to the securities subject to the conversion
right immediately prior to such Fundamental Transaction. The foregoing provision
shall similarly apply to successive Fundamental Transactions of a similar nature
by any such successor or purchaser. Without limiting the generality of the
foregoing, the anti-dilution provisions of this Section shall apply to such
securities of such successor or purchaser after any such Fundamental
Transaction.


B.   Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.   Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.
 
 
 
 
 
39

--------------------------------------------------------------------------------

 


D.   Share Issuance. So long as this Note is outstanding, if the Borrower shall
issue any Common Stock except for the Excepted Issuances (as defined below),
prior to the complete conversion or payment of this Note, for a consideration
per share that is less than the Conversion Price that would be in effect at the
time of such issue without consent of a Majority in Interest then, and
thereafter successively upon each such issuance, the Conversion Price shall be
reduced to such other lower issue price. For purposes of this adjustment, the
issuance of any security or debt instrument of the Borrower carrying the right
to convert such security or debt instrument into Common Stock or of any warrant,
right or option to purchase Common Stock shall result in an adjustment to the
Conversion Price upon the issuance of the above-described security, debt
instrument, warrant, right, or option and again upon the issuance of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the then applicable Conversion Price. Common
Stock issued or issuable by the Borrower for no consideration will be deemed
issuable or to have been issued for $0.001 per share of Common Stock. The
reduction of the Conversion Price described in this paragraph is in addition to
the other rights of the Holder described in the Subscription Agreement.
“Excepted Issuances” shall mean any securities of the Borrower issued in
connection with (i) a bona fide strategic merger, acquisition, consolidation or
purchase of substantially all of the securities or assets of a corporation or
other entity so long as such issuances are not for the purpose of raising
capital, (ii) a bona fide strategic license agreements and other bona fide
partnering arrangements so long as such issuances are not for the purpose of
raising capital, (iii) the Borrower’s issuance of Common Stock or the issuances
or grants of options to purchase Common Stock to employees, directors, and
consultants, pursuant to plans, (iv) the exercise or exchange of or conversion
of any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, and (v) as a
result of the exercise of Additional Investment Rights or Warrants or conversion
of Notes which are granted or issued pursuant to the Subscription Agreement. For
avoidance of doubt, the amendment of the terms of outstanding securities of the
Borrower which are convertible or exercisable for Common Stock shall not be
deemed an issuance of securities.


(d)    Whenever the Conversion Price is adjusted pursuant to Section 2.1(c)
above, the Borrower shall promptly, but not later than the third (3rd) business
day after the effectiveness of the adjustment, provide notice to the Holder
setting forth the Conversion Price after such adjustment and setting forth a
statement of the facts requiring such adjustment. Failure to provide the
foregoing notice is an Event of Default under this Note.


(e)    During the period the conversion right exists, Borrower will reserve from
its authorized and unissued Common Stock not less than an amount of Common Stock
equal to 150% of the amount of shares of Common Stock issuable upon the full
conversion of this Note. Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.


2.2   Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof and the Subscription Agreement.
Upon partial conversion of this Note, provided Holder has surrendered an
original Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be issued by the Borrower to the Holder for
the principal balance of this Note and interest which shall not have been
converted or paid.
 
 
 
40

--------------------------------------------------------------------------------

 


2.3.   Maximum Conversion. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of
4.99%. The Holder shall have the authority to determine whether the restriction
contained in this Section 2.3 will limit any conversion hereunder and the extent
such limitation applies and to which convertible or exercisable instrument or
part thereof such limitation applies. The Holder may increase to not more than
9.99% or waive the 4.99% conversion limitation described in this Section 2.3, in
whole or in part, including with respect to the payment of interest in shares of
Common Stock upon and effective after 61 days prior written notice to the
Borrower. For the avoidance of doubt, any failure by Borrower to issue shares of
Common Stock to a Holder due to the operation of this Section 2.3 shall not
constitute an Event of Default, a delay in issuing or a failure to deliver such
shares of Common Stock.


2.4.   Mandatory Conversion. Until the Maturity Date, the Borrower will have the
option exercisable from time to time but not more than one time each thirty (30)
days by written notice to the Holder (“Notice of Mandatory Conversion”) of
compelling the Holder to convert all or a portion of the outstanding and unpaid
principal of the Note into Common Stock at the Conversion Price then in effect
(“Mandatory Conversion”). The Notice of Mandatory Conversion, which if given,
must be given on the first business day following twenty (20) consecutive
trading days (“Lookback Period”) during which on each such trading day (i) the
closing bid price for the Common Stock as reported by Bloomberg, LP for the
Principal Market was equal to or greater than two hundred and fifty percent
(250%) of the Conversion Price (“Target Price”), (ii) the Aggregate Dollar
Volume (as defined below) is not less than Fifty Thousand Dollars ($50,000),
(iii) the Registration Statement described in Section 11.1(i) of the
Subscription Agreement was effective and includes therein as registered for
public offer and sale, all of the Registrable Securities, without giving effect
to any Registration Cutback, (iv) an Event of Default or an event which with the
passage of time or the giving of notice could become an Event of Default, had
not occurred, and (v) the Common Stock was listed for trading or quotation on
the NYSE AMEX Equities, NASDAQ Global Market, NASDAQ Global Select Market, the
NASDAQ Capital Market, the FINRA OTC Bulletin Board or OTCQB. The date the
Notice of Mandatory Conversion is given is the “Mandatory Conversion Date.” The
Notice of Mandatory Conversion shall specify the principal amount of the Note
which is subject to Mandatory Conversion. The aggregate Principal Amount subject
to Mandatory Conversion may not exceed fifty percent (50%) of the initial
Principal Amount of this Note unless the Target Price is five hundred percent
(500%) of the Conversion Price, in which case, the Borrower may redeem the
entire Principal Amount, subject to the Mandatory Conversion provisions
described herein. Any Mandatory Conversion hereunder shall be made and taken
pari passu with respect to this Note and any other Notes of the Company, except
that the Borrower must reduce the amount of the principal and interest subject
to a Mandatory Conversion with respect to the Holder and/or any Other Holders,
as the case may be, (a) to the extent necessary in order to comply with the
conversion limitations applicable to such Holder or Other Holder, as the case
may be, pursuant to Section 2.3 of this Note and the Other Notes, and (b) by the
amount of principal and interest for which a respective Holder or Other Holder,
as the case may be, had delivered a Notice of Conversion to the Borrower during
the Lookback Period. Each Mandatory Conversion Date shall be a deemed Conversion
Date and the Borrower will be required to deliver the Common Stock issuable
pursuant to a Mandatory Conversion Notice in the same manner and time period as
described in this Note and in the Subscription Agreement. A Notice of Mandatory
Conversion may be given only in connection with an amount of Common Stock which
would not cause the Holder to exceed the beneficial ownership limitation set
forth in Section 2.3 of this Note. In the event Borrower fails to deliver the
Common Stock issuable upon Mandatory Conversion on the Delivery Date, then (i)
at the Holder’s election, such Notice of Mandatory Conversion will be null and
void or Holder may enforce the Notice of Mandatory Conversion, and (ii)
Borrower’s failure may be deemed by Holder to be a non-curable Event of Default.
A Notice of Mandatory Conversion may be cancelled at the option of the Holder,
if at any time prior to the actual delivery of the shares issuable upon such
Mandatory Conversion an Event of Default, or an event which with the passage of
time or giving of notice would become an Event of Default (whether or not such
Event of Default has been cured), occurs. A Notice of Mandatory Conversion may
not be rescinded without the consent of the Holder. “Aggregate Dollar Volume”
shall mean the volume weighted average price of the Common Stock for the Common
Stock during the calculation period multiplied by the number of shares traded
during the calculation period as reported by Bloomberg, LP for the Principal
Market.
 
 
 
41

--------------------------------------------------------------------------------

 


2.5   Borrower’s Obligations. Upon the conversion of this Note or part thereof,
the Borrower shall, at its own cost and expense, take all necessary action,
including obtaining and delivering an opinion of counsel to assure that the
Borrower’s transfer agent shall issue stock certificates in the name of the
Holder (or its permitted nominee) or such other persons as designated by Holder
and in such denominations to be specified at conversion representing the number
of shares of Common Stock issuable upon such conversion. The Borrower warrants
that no instructions other than these instructions have been or will be given to
the Borrower’s transfer agent and that the certificates representing such shares
shall contain no legend other than the legend set forth in Section 4(h) of the
Subscription Agreement. If and when the Holder sells the Conversion Shares,
assuming (i) a registration statement including such Conversion Shares for
registration has been filed with the Commission, is effective and the
prospectus, as supplemented or amended, contained therein is current and (ii)
Holder or its agent confirms in writing to the transfer agent that Holder has
complied with the prospectus delivery requirements, the Borrower will reissue
the Conversion Shares without restrictive legend. In the event that the
Conversion Shares are sold in a manner that complies with an exemption from
registration, the Borrower will promptly instruct its counsel to issue to the
transfer agent an opinion permitting removal of the legend, provided that Holder
delivers reasonably requested representations in support of such opinion.


2.6   Late Delivery. The Borrower understands that a delay in the delivery of
the Conversion Shares in the form required pursuant to Section 2.6 hereof later
than the Delivery Date could result in economic loss to the Holder. As
compensation to Holder for such loss, the Borrower agrees to pay (as liquidated
damages and not as a penalty) to Holder for late issuance of Conversion Shares
in the form required pursuant to this Note upon Conversion of the Note, the
amount of $100 per business day after the Delivery Date for each $10,000 of Note
principal amount and interest (and proportionately for other amounts) being
converted of the corresponding Conversion Shares which are not timely delivered.
The Borrower shall pay any payments incurred under this Section upon demand.
Furthermore, in addition to any other remedies which may be available to the
Holder, in the event that the Borrower fails for any reason to effect delivery
of the Conversion Shares on or before the Delivery Date, the Holder will be
entitled to revoke all or part of the relevant Notice of Holder by delivery of a
notice to such effect to the Borrower whereupon the Borrower and Holder shall
each be restored to their respective positions immediately prior to the delivery
of such notice, except that the damages payable in connection with the
Borrower’s default shall be payable through the date notice of revocation or
rescission is given to the Borrower.


2.7   Buy-In. In addition to any other rights available to Holders, if the
Borrower fails to deliver to the Holder Conversion Shares by the Delivery Date
and if after the Delivery Date Holder or a broker on Holder’s behalf purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by Holder of the Common Stock which Holder was
entitled to receive upon such conversion (a “Buy In”), then the Borrower shall
pay to Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (A) Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (B) the aggregate principal and/or interest amount of the Note for which
such conversion request was not timely honored together with interest thereon at
a rate of 15% per annum, accruing until such amount and any accrued interest
thereon is paid in full (which amount shall be paid as liquidated damages and
not as a penalty). For example, if Holder purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted conversion of $10,000 of Note principal and/or interest, the Borrower
shall be required to pay Holder $1,000 plus interest. Holder shall provide the
Borrower written notice and evidence reasonably acceptable to the Borrower
indicating the amounts payable to Holder in respect of the Buy-In.
 
 
 
42

--------------------------------------------------------------------------------

 


ARTICLE III


EVENTS OF DEFAULT


The occurrence of any of the following events of default (each an “Event of
Default”) shall, at the option of the Holder hereof, make all sums of principal
and interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment or grace
period, all of which hereby are expressly waived, except as set forth below:


3.1   Failure to Pay Principal or Interest. The Borrower (i) fails to pay any
installment of principal or interest under this Note when due or (ii) fails to
pay any other sums due under this Note within ten (10) days after such amounts
are due.


3.2   Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement, Transaction Documents or this
Note, except for a breach of payment, in any material respect and such breach,
if subject to cure, continues uncured for a period of ten (10) days.


3.3   Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, or the
Transaction Documents shall be false or misleading in any material respect as of
the date made and the Closing Date.


3.4   Liquidation. Any dissolution, liquidation or winding up by Borrower of a
substantial portion of its business.
 
3.5   Cessation of Operations. Cessation of operations by Borrower.
 
3.6   Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property, equipment, leases or
other assets which are necessary to conduct its business (whether now or in the
future), and such failure is not cured by Borrower within ten (10) days written
notice to Borrower from Holder.


3.7   Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.


3.8   Judgments. Any money judgment, writ or similar final process shall be
entered or made in a non-appealable adjudication against Borrower or any of its
property or other assets for more than $50,000 in excess of the Borrower’s
insurance coverage, unless stayed vacated or satisfied within thirty (30) days.
 
 
 
 
 


 
43

--------------------------------------------------------------------------------

 


3.9   Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower, provided that if an
involuntary bankruptcy is commenced against the Borrower, there shall only be an
Event of Default if the order is not dismissed within sixty (60) days from its
entry.


3.10   Delisting. An event resulting in the Common Stock no longer being quoted
on a Principal Market and that is not cured by the Borrower within five (5) days
following cessation of such listing or quotation; failure to comply with the
requirements for continued quotation on a Principal Market for a period of
thirty (30) consecutive trading days; or notification from a Principal Market
that the Borrower is not in compliance with the conditions for such continued
listing or quotation and such non-compliance continues for thirty (30) days
following such notification.


3.11   Non-Payment. A default by the Borrower under any one or more obligations
in an aggregate monetary amount in excess of $50,000 for more than thirty (30)
days after the due date, unless the Borrower or such Subsidiary is contesting
the validity of such obligation in good faith.


3.12   Stop Trade. An SEC or judicial stop trade order or OTCQB suspension that
lasts for ten (10) or more consecutive trading days.


3.13   Failure to Deliver Common Stock or Replacement Note. Borrower’s failures
to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note and the Warrant or, if required, a replacement Note
following a partial conversion and such failure is not cured by Borrower within
five (5) business days written notice to Borrower from Holder.


3.14   Reservation Default. Failure by the Borrower to have reserved for
issuance upon conversion of the Note or upon exercise of the Warrants, the
number of shares of Common Stock as required in the Subscription Agreement, this
Note and the Warrants.


3.15   Financial Statement Restatement. The restatement after the date hereof of
any financial statements filed by the Borrower with the Securities and Exchange
Commission for any date or period from two years prior to the Issue Date of this
Note and until the Issue Date of this Note, if the result of such restatement
would, by comparison to the unrestated financial statements, have constituted a
Material Adverse Effect. For the avoidance of doubt, any restatement related to
new accounting pronouncements shall not constitute a default under this Section
4.15.


3.16   Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock except as described in Section 9(u) of the Subscription Agreement.


3.17   Event Described in Subscription Agreement. The occurrence of an Event of
Default as described in the Subscription Agreement or any other Transaction
Document that, if susceptible to cure, is not cured during any designated cure
period.


3.18   Notification Failure. A failure by Borrower to notify Holder of any
material event of which Borrower is obligated to notify Holder pursuant to the
terms of this Note or any other Transaction Document.


3.19   Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties, or the occurrence of an event of default under any such other
agreement to which Borrower and Holder are parties which is not cured after any
required notice and/or cure period.
 
 
 


 
44

--------------------------------------------------------------------------------

 




3.20   Other Note Default. The occurrence of an Event of Default under any Other
Note.


ARTICLE IV


INTENTIONALLY LEFT BLANK


ARTICLE V


MISCELLANEOUS


5.1   Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
5.2   Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth below or to
such other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be: if
to the Borrower, to: Advanced Medical Isotope Corporation, 6208 W. Okanogan
Avenue, Kennewick, WA 99336, Attn: James C. Katzaroff, CEO, facsimile: (509)
736-4007, with a copy by fax only to (which shall not constitute notice):
Honorable Steven S. Honigman, 500 East 77th Street, New York, NY 10162,
facsimile: (917) 591-7364, and (ii) if to the Holder, to the address and
facsimile number listed on the first paragraph of this Note, with a copy by fax
(which shall not constitute notice) only to ___________.
 
5.3   Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 
5.4   Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign its obligations under this
Note.
 
5.5   Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.
 
5.6   Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
5.7   Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.
 
5.8   Non-Business Days. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.
 
5.9   Facsimile Signature. In the event that the Borrower’s signature is
delivered by facsimile transmission, PDF, electronic signature or other similar
electronic means, such signature shall create a valid and binding obligation of
the Borrower with the same force and effect as if such signature page were an
original thereof.
 
5.10   Shareholder Status. The Holder shall not have rights as a shareholder of
the Borrower with respect to unconverted portions of this Note. However, the
Holder will have the rights of a shareholder of the Borrower with respect to the
shares of Common Stock to be received after delivery by the Holder of a
Conversion Notice to the Borrower.








[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 


 
46

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of July, 2012.
 
 

  ADVANCED MEDICAL ISOTOPE CORPORATION        
 
By:
        Name       Title          



WITNESS:






______________________________________
 
 
 
 
 

 
 
47

--------------------------------------------------------------------------------

 


EXHIBIT A - NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the regular interest and $_________ of Additional Interest due on
the Note issued by ADVANCED MEDICAL ISOTOPE CORPORATION on July ___, 2012 into
Shares of Common Stock of ADVANCED MEDICAL ISOTOPE CORPORATION (the “Borrower”)
according to the conditions set forth in such Note, as of the date written
below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of ADVANCED MEDICAL ISOTOPE CORPORATION




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


_____________________________________________________________________________




































 
48

--------------------------------------------------------------------------------

 


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.



 
Right to Purchase [REQUIRES COMPLETION] shares of Common Stock of Advanced
Medical Isotope Corporation (subject to adjustment as provided herein)



COMMON STOCK PURCHASE WARRANT


No. 2012-____
Issue Date: July ___, 2012

 
ADVANCED MEDICAL ISOTOPE CORPORATION, a corporation organized under the laws of
the State of Delaware, hereby certifies that, for value received, [REQUIRES
COMPLETION] (the “Holder”), address at [REQUIRES COMPLETION], Fax: [REQUIRES
COMPLETION], or its assigns, is entitled, subject to the terms set forth below,
to purchase from the Company at any time after the Issue Date until 5:00 p.m.,
Eastern Time on July __, 2017 (the “Expiration Date”), up to [REQUIRES
COMPLETION] fully paid and non-assessable shares of Common Stock at a per share
purchase price of $0.15. The aforedescribed purchase price per share, as
adjusted from time to time as herein provided, is referred to herein as the
“Purchase Price”. The number and character of such shares of Common Stock and
the Purchase Price are subject to adjustment as provided herein. The Company may
reduce the Purchase Price for some or all of the Warrants, temporarily or
permanently, provided such reduction is made as to all outstanding Warrants for
all Holders of such Warrants. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Subscription Agreement
(the “Subscription Agreement”), dated as of July ___, 2012, entered into by the
Company, the Holder and the other signatories thereto.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a)    The term “Company” shall mean Advanced Medical Isotope Corporation, a
Delaware corporation, and any corporation which shall succeed or assume the
obligations of Advanced Medical Isotope Corporation hereunder.
 
(b)    The term “Common Stock” includes (i) the Company's Common Stock, $0.001
par value per share, as authorized on the date of the Subscription Agreement,
and (ii) any other securities into which or for which any of the securities
described in (i) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.
 
 
 

 
 
49

--------------------------------------------------------------------------------

 


(c)    The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.


(d)    The term “Warrant Shares” shall mean the Common Stock issuable upon
exercise of this Warrant.
 
1.   Exercise of Warrant.
 
1.1.   Number of Shares Issuable upon Exercise. From and after the Issue Date
through and including the Expiration Date, the Holder hereof shall be entitled
to receive, upon exercise of this Warrant in whole in accordance with the terms
of Section 1.2 or upon exercise of this Warrant in part in accordance with
Section 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4 below.
 
1.2.   Full Exercise. This Warrant may be exercised in full by the Holder hereof
by delivery to the Company of an original or facsimile copy of the form of
subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder, and delivery within two days thereafter of payment, in
cash, wire transfer or by certified or official bank check payable to the order
of the Company, in the amount obtained by multiplying the number of shares of
Common Stock for which this Warrant is then exercisable by the Purchase Price
then in effect. The original Warrant is not required to be surrendered to the
Company until it has been fully exercised.
 
1.3.   Partial Exercise. This Warrant may be exercised in part (but not for a
fractional share) by delivery of a Subscription Form in the manner and at the
place provided in Section 1.2, except that the amount payable by the Holder on
such partial exercise shall be the amount obtained by multiplying (a) the number
of whole shares of Common Stock designated by the Holder in the Subscription
Form by (b) the Purchase Price then in effect. On any such partial exercise,
provided the Holder has surrendered the original Warrant, the Company, at its
expense, will issue and deliver to or upon the order of the Holder hereof a new
Warrant of like tenor, in the name of the Holder hereof or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may request, the whole
number of shares of Common Stock for which such Warrant may still be exercised.
 
1.4.   Fair Market Value. For purposes of this Warrant, the Fair Market Value of
a share of Common Stock as of a particular date (the "Determination Date") shall
mean:
 
(a)    If the Company's Common Stock is traded on an exchange or is quoted on
the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital
Market, the New York Stock Exchange or the NYSE AMEX Equities, then the closing
sale price of the Common Stock for the Trading Day immediately prior to (but not
including) the Determination Date;
 
(b)    If the Company's Common Stock is not traded on an exchange or on the
NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market,
the New York Stock Exchange or the NYSE AMEX Equities, but is traded on the OTC
Bulletin Board or in the over-the-counter market, OTCQB or Pink Sheets, then the
average of the closing bid and ask prices reported for the Trading Day
immediately prior to (but not including) the Determination Date;
 
(c)    Except as provided in clause (d) below and Section 3.1, if the Company's
Common Stock is not publicly traded, then as the Holder and the Company agree,
or in the absence of such an agreement, by arbitration in accordance with the
rules then standing of the American Arbitration Association, before a single
arbitrator to be chosen from a panel of persons qualified by education and
training to pass on the matter to be decided; or
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
(d)    If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.
 
1.5.   Company Acknowledgment. The Company will, at the time of the exercise of
the Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
1.6.   Delivery of Stock Certificates, etc. on Exercise. Exercise of the
purchase rights represented by this Warrant may be made, in whole or in part, at
any time before the Expiration Date by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of the Holder appearing on the books of the
Company) of a duly executed copy of the Subscription Form annexed hereto. The
Company agrees that the shares of Common Stock purchased upon exercise of this
Warrant shall be deemed to be issued to the Holder hereof as the record owner of
such shares as of the close of business on the date on which delivery of a
Subscription Form shall have occurred. Within three (3) business days following
the date of exercise as aforesaid, the Holder shall deliver the aggregate
Exercise Price for the shares specified in the applicable Subscription Form by
wire transfer or cashier’s check drawn on a United States bank unless the
cashless exercise procedure specified in Section 2(b) below is specified in the
applicable Subscription Form. As soon as practicable after the exercise of this
Warrant in full or in part, and in any event within five (5) business days
thereafter (“Warrant Share Delivery Date”), the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder hereof, or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and non-assessable shares of
Common Stock (or Other Securities) to which such Holder shall be entitled on
such exercise, plus, in lieu of any fractional share to which such Holder would
otherwise be entitled, cash equal to such fraction multiplied by the then Fair
Market Value of one full share of Common Stock, together with any other stock or
other securities and property (including cash, where applicable) to which such
Holder is entitled upon such exercise pursuant to Section 1 or otherwise. The
Company understands that a delay in the delivery of the Warrant Shares after the
Warrant Share Delivery Date could result in economic loss to the Holder. As
compensation to the Holder for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to the Holder for late issuance of
Warrant Shares upon exercise of this Warrant the proportionate amount of $100
per business day after the Warrant Share Delivery Date for each $10,000 of
Purchase Price of Warrant Shares for which this Warrant is exercised which are
not timely delivered. The Company shall pay any payments incurred under this
Section in immediately available funds upon demand. Furthermore, in addition to
any other remedies which may be available to the Holder, in the event that the
Company fails for any reason to effect delivery of the Warrant Shares by the
Warrant Share Delivery Date, the Holder may revoke all or part of the relevant
Warrant exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the liquidated damages described above shall be payable
through the date notice of revocation or rescission is given to the Company.
 
 
 
 


 
51

--------------------------------------------------------------------------------

 


1.7.   Buy-In. In addition to any other rights available to the Holder, if the
Company fails to deliver to a Holder the Warrant Shares as required pursuant to
this Warrant, and the Holder or a broker on the Holder’s behalf, purchases (in
an open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Holder of the Warrant Shares which the Holder was
entitled to receive from the Company (a "Buy-In"), then the Company shall pay in
cash to the Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (A) the Holder's total purchase price (including
brokerage commissions, if any) for the shares of common stock so purchased
exceeds (B) the aggregate Purchase Price of the Warrant Shares required to have
been delivered together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Holder purchases shares of Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to $10,000 of Purchase Price of
Warrant Shares to have been received upon exercise of this Warrant, the Company
shall be required to pay the Holder $1,000, plus interest. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In, along with the appropriate supporting documentation
for such purchase.
 
2.   Cashless Exercise.
 
(a)    Payment upon exercise may be made at the option of the Holder either in
(i) cash, wire transfer or by certified or official bank check payable to the
order of the Company equal to the applicable aggregate Purchase Price, (ii) by
delivery of Common Stock issuable upon exercise of the Warrants in accordance
with Section (b) below or (iii) by a combination of any of the foregoing
methods, for the number of Common Stock specified in such form (as such exercise
number shall be adjusted to reflect any adjustment in the total number of shares
of Common Stock issuable to the holder per the terms of this Warrant) and the
holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non-assessable shares of Common Stock (or Other
Securities) determined as provided herein. Notwithstanding the immediately
preceding sentence, payment upon exercise may be made in the manner described in
Section 2(b) below only with respect to Warrant Shares not included for
unrestricted public resale in an effective registration statement on the date
notice of exercise is given by the Holder.
 
(b)    If the Fair Market Value of one share of Common Stock is greater than the
Purchase Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the holder may elect to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
cancelled) by delivery of a properly endorsed Subscription Form delivered to the
Company by any means described in Section 13, in which event the Company shall
issue to the holder a number of shares of Common Stock computed using the
following formula:
 
X=Y (A-B)
          A
 
Where  
X=
the number of shares of Common Stock to be issued to the Holder
 

 
Y=
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)
 

 
A=
Fair Market Value
 

 
B=
Purchase Price (as adjusted to the date of such calculation)
 
 

 
 
 
 
 
 


 
52

--------------------------------------------------------------------------------

 


 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction in the manner described above shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares shall be
deemed to have commenced, on the date this Warrant was originally issued
pursuant to the Subscription Agreement.
 

3.   Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1.   Fundamental Transaction. If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another entity, other than a merger or consolidation that does not
result in a Change of Control of the Company, (B) the Company effects any sale
of all or substantially all of its assets in one or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another entity) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, (D) the Company consummates a stock purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, or spin-off) with one or more persons or entities whereby such
other persons or entities acquire more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by such other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock purchase agreement or
other business combination), (E) any "person" or "group" (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act), is or shall
become the "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate Common Stock of the Company, or
(F) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a "Fundamental Transaction"), then, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, at the option of the Holder, (a) upon exercise
of this Warrant, the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the "Alternate Consideration") receivable upon or
as a result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a Holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event or (b) if the
Company is acquired in (1) a transaction where the consideration paid to the
holders of the Common Stock consists solely of cash, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the 1934 Act, or (3) a transaction
involving a person or entity not traded on a national securities exchange, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Nasdaq Capital
Market, cash equal to the Black-Scholes Value. For purposes of any such
exercise, the determination of the Purchase Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Purchase Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
consistent with the foregoing provisions and evidencing the Holder's right to
exercise such warrant into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 3.1 and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. “Black-Scholes Value” shall be determined in
accordance with the Black-Scholes Option Pricing Model obtained from the “OV”
function on Bloomberg L.P. using (i) a price per share of Common Stock equal to
the VWAP of the Common Stock for the Trading Day immediately preceding the date
of consummation of the applicable Fundamental Transaction, (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of the date of such request and (iii) an
expected volatility equal to the 100 day volatility obtained from the HVT
function on Bloomberg L.P. determined as of the Trading Day immediately
following the public announcement of the applicable Fundamental Transaction. For
the purpose of this Section 3.1, a “Change of Control” is defined as business
transaction or reorganization as a result of which the shareholders of the
Company immediately prior to the transaction or reorganization hold less than a
majority of the voting interests of the surviving corporation or other entity
after the transaction or reorganization, or any similar corporate or other
reorganization on or after the Issue Date.
 
 
 
53

--------------------------------------------------------------------------------

 


3.2.   Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the Other Securities and property receivable on
the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4.


3.3.   Share Issuance. From the date hereof until the Expiration Date, if the
Company shall issue any Common Stock except for the Excepted Issuances (as that
term is defined in Section 12(a) of the Subscription Agreement), prior to the
complete exercise of this Warrant for a consideration less than the Purchase
Price that would be in effect at the time of such issuance without the consent
of a Majority in Interest (as defined in the Subscription Agreement), then, and
thereafter successively upon each such issuance, the Purchase Price shall be
reduced to such other lower price for then outstanding Warrants. For purposes of
this adjustment, the issuance of any security or debt instrument of the Company
carrying the right to convert such security or debt instrument into Common Stock
or of any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Purchase Price upon the issuance of the above-described
security, debt instrument, warrant, right, or option if such issuance is at a
price lower than the Purchase Price in effect upon such issuance and again at
any time upon any actual, permitted, optional, or allowed issuances of shares of
Common Stock upon any actual, permitted, optional, or allowed exercise of such
conversion or purchase rights if such issuance is at a price lower than the
Purchase Price in effect upon any actual, permitted, optional, or allowed such
issuance. Common Stock issued or issuable by the Company for no consideration
will be deemed issuable or to have been issued for $0.001 per share of Common
Stock. The reduction of the Purchase Price described in this Section 3.3 is in
addition to the other rights of the Holder described in the Subscription
Agreement. For purposes of determining the total consideration for a convertible
instrument (including a right to purchase equity of the Company) issued, subject
to an original issue or similar discount or which principal amount is directly
or indirectly increased after issuance, the consideration will be deemed to be
the actual cash amount received by the Company in consideration of the original
issuance of such convertible instrument. Upon any reduction of the Purchase
Price, the number of shares of Common Stock that the Holder of this Warrant
shall thereafter, on the exercise hereof, be entitled to receive shall be
adjusted to a number determined by multiplying the number of shares of Common
Stock that would otherwise (but for the provisions of this Section 3.3) be
issuable on such exercise by a fraction of which (a) the numerator is the
Purchase Price that would otherwise (but for the provisions of this Section 3.3)
be in effect, and (b) the denominator is the Purchase Price in effect on the
date of such exercise.
 
4.   Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the Holder of this Warrant shall thereafter, on
the exercise hereof, be entitled to receive shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Purchase Price in effect on the date of such exercise.
 
 
 
54

--------------------------------------------------------------------------------

 
 
5.   Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants or the Purchase Price, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock (or Other Securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock (or Other Securities) outstanding or deemed to be outstanding,
and (c) the Purchase Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. The Company will mail a copy of each such certificate to the Holder of
the Warrant and any Warrant Agent of the Company (appointed pursuant to Section
10 hereof). Holder will be entitled to the benefit of the adjustment regardless
of the giving of such notice. The timely giving of such notice to Holder is a
material obligation of the Company.
 
6.   Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements. The Company will at all times reserve and keep available, solely for
issuance and delivery on the exercise of the Warrants, all shares of Common
Stock (or Other Securities) from time to time issuable on the exercise of the
Warrant. This Warrant entitles the Holder hereof, upon written request, to
receive copies of all financial and other information distributed or required to
be distributed to all holders of the Company's Common Stock.
 
7.   Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a "Transferor"). On the surrender
for exchange of this Warrant, with the Transferor's endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form") and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company will issue and deliver to or on the order of the Transferor thereof a
new Warrant or Warrants of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form (each a
"Transferee"), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.
 
8.   Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement or security reasonably satisfactory in form and amount
to the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense, twice only, will
execute and deliver, in lieu thereof, a new Warrant of like tenor.
 

 
 
 
 
 
 
55

--------------------------------------------------------------------------------

 


9.   Maximum Exercise. The Holder shall not be entitled to exercise this Warrant
on an exercise date, in connection with that number of shares of Common Stock
which would be in excess of the sum of (i) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates on an exercise date, and
(ii) the number of shares of Common Stock issuable upon the exercise of this
Warrant with respect to which the determination of this limitation is being made
on an exercise date, which would result in beneficial ownership by the Holder
and its affiliates of more than 4.99%. For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the 1934 Act and Rule 13d-3 thereunder. Subject to the
foregoing, the Holder shall not be limited to aggregate exercises which would
result in the issuance of more than 4.99%. The restriction described in this
paragraph may be increased or waived, in whole or in part, by designating a
higher amount (but not more than 9.99%) on such Holder’s signature page to the
Subscription Agreement and also following the Issue Date upon and effective
after sixty-one (61) days prior notice from the Holder to the Company. The
Holder may decide whether to convert a Convertible Note or exercise this Warrant
to achieve an actual ownership position greater than the permitted beneficial
ownership percentage as described above. For the avoidance of doubt, any failure
by Company to issue shares of Common Stock to a Holder due to the operation of
this Section 9 shall not constitute an Event of Default under the Transaction
Documents, a delay in issuing or a failure to deliver such shares of Common
Stock.
 
10.   Warrant Agent. The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing Common
Stock (or Other Securities) on the exercise of this Warrant pursuant to Section
1, exchanging this Warrant pursuant to Section 7, and replacing this Warrant
pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
11.   Transfer on the Company's Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
12.   Registration Rights. The Holder of this Warrant has been granted certain
registration rights by the Company. These registration rights are set forth in
the Subscription Agreement. The terms of the Subscription Agreement and such
registration rights are incorporated herein by this reference.


13.   Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth below or to
such other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be: if
to the Company, to: Advanced Medical Isotope Corporation, 6208 W. Okanogan
Avenue, Kennewick, WA 99336, Attn: James C. Katzaroff, CEO, facsimile: (509)
736-4007, with a copy by fax only to (which shall not constitute notice):
Honorable Steven S. Honigman, 500 East 77th Street, New York, NY 10162,
facsimile: (917) 591-7364, and (ii) if to the Holder, to the address and
facsimile number listed on the first paragraph of this Warrant, with a copy by
fax (which shall not constitute notice) only to ___________ .
 
 
 
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
14.   Law Governing This Warrant. This Warrant shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of New York. The parties to this Warrant hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Holder waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.


[-Signature Page Follows-]
 
 
 
 
 
 
 
 
 
 
 
 
 


 
57

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

  ADVANCED MEDICAL ISOTOPE CORPORATION          
 
By:
        Name       Title      
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
58

--------------------------------------------------------------------------------

 


Exhibit A


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
 
TO: ADVANCED MEDICAL ISOTOPE CORPORATION
 
The undersigned, pursuant to the provisions set forth in Warrant (No.____),
hereby irrevocably elects to purchase (check applicable box):


___
________ shares of the Common Stock covered by such Warrant; or

 
___
_________ shares of Common Stock covered by such Warrant pursuant to the
cashless exercise procedure set forth in Section 2 of the Warrant.



The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):


___
$__________ in lawful money of the United States; and/or

 
___
the cancellation of such portion of the attached Warrant as is exercisable for a
total of _______ shares of Common Stock (using a Fair Market Value of $_______
per share for purposes of this calculation); and/or



___
the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2(b) of the Warrant, to
exercise this Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 2.



After application of the cashless exercise feature as described above,
_____________ shares of Common Stock are required to be delivered pursuant to
the instructions below.


The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to __________________________________________ whose
address is ___________________________
___________________________________________________________________________________________________.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________
 
 
(Signature must conform to name of holder as specified on the face of the
Warrant)
             
(Address)
   



 
59

--------------------------------------------------------------------------------

 


Exhibit B




FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of ADVANCED MEDICAL ISOTOPE CORPORATION to which the within Warrant
relates specified under the headings “Percentage Transferred” and “Number
Transferred,” respectively, opposite the name(s) of such person(s) and appoints
each such person Attorney to transfer its respective right on the books of
ADVANCED MEDICAL ISOTOPE CORPORATION with full power of substitution in the
premises.


Transferees
Percentage Transferred
Number Transferred
                 



Dated: __________________, _______
       
(Signature must conform to name of holder as specified on the face of the
warrant)
      Signed in the presence of:                
(Name)
 
 
   
(address)

 

ACCEPTED AND AGREED:    
[TRANSFEREE]
 
 
   
(address)
     
(Name)
               




















 
60

--------------------------------------------------------------------------------

 
 
"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE OR- EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES."


ADDITIONAL INVESTMENT RIGHT


To Purchase for up to [40% OF NOTE PRINCIPAL] of Principal Amount of convertible
Notes and Common Stock Purchase Warrants of:


ADVANCED MEDICAL ISOTOPE CORPORATION
A Delaware corporation
(the “Company”)


THIS ADDITIONAL INVESTMENT RIGHT (the "AIR") certifies that, for value received,
[NAME-REQUIRES COMPLETION], [ADDRESS-REQUIRES COMPLETION], Fax Number: [REQUIRES
COMPLETION] (the "HOLDER"), may voluntarily purchase, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the date hereof (the "INITIAL EXERCISE DATE") and on or prior
to the close of business twelve (12) months after the date hereof (“EXPIRATION
DATE”) with respect to up to $[REQUIRES COMPLETION] of Principal Amount of Notes
(“AIR NOTES”) and corresponding amount of Warrants (“AIR WARRANTS”). AIR
Warrants to purchase Common Stock will be issued for each share of Common Stock
that would be issued on the exercise date of the AIR assuming the complete
conversion of the AIR Note on such date at the Conversion Price of the AIR Note
then in effect. The AIR Notes and AIR Warrants will be identical to the Notes
and Warrants issued pursuant to the Subscription Agreement except that all time
effective or time triggered clauses and provisions of the Transaction Documents
in so far as they relate to the AIR Note and AIR Warrant shall be determined
from the issue date of the AIR Note and AIR Warrant and extend for the
corresponding periods and until the corresponding extended termination dates or
deadlines as applicable to the Notes and Warrants issuable on the Closing Date,
mutatis mutandis. Collectively, the Air Notes and AIR Warrants issuable upon
exercise of the AIR are referred to herein as the “AIR SECURITIES”.


SECTION 1.    DEFINITIONS. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Subscription Agreement
(the "SUBSCRIPTION AGREEMENT"), dated July __, 2012, among the Company and the
Subscribers signatory thereto, the Notes issued pursuant thereto and pursuant to
which this AIR was issued.


SECTION 2.    EXERCISE.


a)    i. EXERCISE BY HOLDER. Exercise of the purchase rights represented by this
AIR may be made in whole or in part at any time or times on or after the Initial
Exercise Date and on or before the Expiration Date by the Holder by (i) delivery
to the Company of a duly executed facsimile copy of the Notice of Exercise Form
annexed hereto (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of such
Holder appearing on the books of the Company), and (ii) upon receipt of the AIR
Securities by the Holder, the payment to the Company of the aggregate Purchase
Price of the AIR Notes and Warrants thereby purchased (“AGGREGATE EXERCISE
PRICE”).
 
 
 
 
61

--------------------------------------------------------------------------------

 


ii.    Upon payment for the AIR Securities, Holder will receive a legal opinion
in form reasonably acceptable to Holder and such other representations and
certificates reasonably requested by Holder.


b)    MECHANICS OF EXERCISE.


i.    AUTHORIZATION OF AIR SECURITIES. The Company covenants that its issuance
of this AIR shall constitute full authority to its officers who are charged with
the duty of executing certificates to execute and issue the necessary
certificates for the AIR Securities upon the exercise of the purchase rights
under this AIR. The Company will take all such reasonable action as may be
necessary to assure that the AIR Securities may be issued as provided herein
without violation of any applicable law or regulation.


ii.    DELIVERY OF CERTIFICATES UPON EXERCISE. AIR Notes and AIR Warrants
purchased hereunder shall be delivered to the Holder within five (5) Trading
Days after the delivery to the Company of the Notice of Exercise Form as set
forth above ("AIR SECURITIES DELIVERY DATE"). This AIR shall be deemed to have
been exercised on the date the payment of the Purchase Price is received by the
Company. The AIR Securities shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of the AIR Securities for all purposes, as of the date
the AIR has been exercised by payment to the Company of the Aggregate Exercise
Price to be paid by the Holder. This AIR certificate is not required to be
delivered to the Company until fourteen (14) days after this AIR has been fully
exercised.


iii.    DELIVERY OF NEW AIRS UPON EXERCISE. If this AIR shall have been
exercised in part prior to the Expiration Date and this AIR was delivered to the
Company in connection therewith, the Company shall, at the time of delivery of
the certificate or certificates representing the AIR Securities, deliver to
Holder a new AIR evidencing the rights of Holder to purchase the unpurchased AIR
Securities called for by this AIR, which new AIR shall in all other respects be
identical with this AIR.


iv.    RESCISSION RIGHTS. If the Company fails to deliver to the Holder a
certificate or certificates representing the AIR Securities pursuant to this
Section 2(e)(iv) by the AIR Securities Delivery Date, then the Holder will have
the right, at Holder’s election, to enforce the exercise of this AIR or rescind
such exercise and in any event be entitled to actual damages incurred, and the
Company will not have the right thereafter to compel exercise of this AIR.


v.    CHARGES, TAXES AND EXPENSES. Issuance of certificates for AIR Securities
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such AIR Securities
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; PROVIDED, HOWEVER, that in the event certificates for
AIR Securities are to be issued in a name other than the name of the Holder,
this AIR when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder; and the Company may require,
as a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.


vi.    CLOSING OF BOOKS. The Company will not close its records in any manner
which prevents the timely exercise of this AIR, pursuant to the terms hereof or
the conversion of the Air Notes or exercise of the AIR Warrants.
 
 
 
 


 
62

--------------------------------------------------------------------------------

 
 


SECTION 3.    NOTICE. If (A) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (B) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the AIR Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange. The
Holder is entitled to exercise this AIR during the 20-day period commencing the
date of such notice to the effective date of the event triggering such notice.


SECTION 4.    TRANSFER OF AIR.


a)    TRANSFERABILITY. Subject to compliance with any applicable securities
laws, and provided such assignee agrees to be bound to the terms of this
Agreement and the Subscription Agreement, this AIR and all rights hereunder are
transferable, in whole or in part, upon surrender of this AIR at the principal
office of the Company, together with a written assignment of this AIR
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new AIR or AIRs in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new AIR evidencing
the portion of this AIR not so assigned, and this AIR shall promptly be
cancelled. An AIR, if properly assigned, may be exercised by a new holder for
the purchase of AIR Securities without having a new AIR issued.


b)    NEW AIRS. This AIR may be divided or combined with other AIRs upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new AIRs are to
be issued, signed by the Holder or its agent or attorney. Subject to compliance
with Section 4(a), as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new AIR or AIRs in exchange
for the AIR or AIRs to be divided or combined in accordance with such notice.


c)    AIR REGISTER. The Company shall register this AIR, upon records to be
maintained by the Company for that purpose (the "AIR REGISTER"), in the name of
the record Holder hereof from time to time. The Company may deem and treat the
registered Holder of this AIR as the absolute owner hereof for the purpose of
any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.


SECTION 5.    REDEMPTION. Provided an Event of Default or an event which with
the passage of time or the giving of notice could become an Event of Default has
not occurred, whether or not such Event of Default has been cured, the Company
will have the option of redeeming this AIR in its entirety (“Optional AIR
Redemption”), by paying to the Holder a sum of money in cash equal to one-half
percent (1/2%) of the Principal amount of the AIR Notes which may at such time
be acquired by the Holder upon complete exercise of this AIR (the “AIRRedemption
Amount”). The Company’s election to redeem must be by notice in writing (“Notice
of AIR Redemption”). The Notice of AIR Redemption shall specify the date for
such Optional Redemption (the “AIR Redemption Payment Date”), which date shall
be a date certain not sooner than ten (10) business days after the date of the
Notice of AIR Redemption (the “AIR Redemption Period”). A Notice of AIR
Redemption, if given, must be given on the first business day following ten (10)
consecutive trading days (“Lookback Period”) on each day during which (i) the
closing bid price for the Common Stock as reported by Bloomberg, LP for the
Principal Market was equal to or greater than 150% of the Conversion Price, (ii)
the Aggregate Dollar Volume (as defined in the Note) is not less than Fifty
Thousand Dollars ($50,000), (iii) an Event of Default (as defined in the Note)
or an event which with the passage of time or the giving of notice would become
an Event of Default had not occurred, (iv) the closing price on the Principal
Market was not less than $0.10 (without giving effect to any adjustments) and
(v) the Registration Statement described in Section 11.1(i) of the Subscription
Agreement was effective and includes therein as registered for public offer and
sale, all of the Registrable Securities, including the Common Stock issuable
upon Conversion of the AIR Notes and exercise of the AIR Warrants without giving
effect to any Registration Cutback. A Notice of AIR Redemption shall not be
effective with respect to any portion of the AIR for which the Holder has
previously delivered a Notice of Exercise or for exercises initiated or made by
the Holder during the AIR Redemption Period. On the AIR Redemption Payment Date,
the Redemption Amount, less any portion of the AIR Redemption Amount against
which the Holder has permissibly exercised its rights, shall be paid in good
funds to the Holder. In the event the Company fails to pay the AIR Redemption
Amount on the AIR Redemption Payment Date as set forth herein, then (i) such
Notice of AIR Redemption will be null and void, (ii) Company will have no right
to deliver another Notice of AIR Redemption, and (iii) Company’s failure may be
deemed by Holder to be a non-curable Event of Default under the Note. A Notice
of AIR Redemption may not be given nor may the Company effectuate an Optional
AIR Redemption without the consent of the Holder, if at any time during the AIR
Redemption Period an Event of Default, or an event which with the passage of
time or giving of notice could become an Event of Default (whether or not such
Event of Default has been cured), has occurred. During the Optional AIR
Redemption Period, the Company must abide by all of its obligations to the
Holder.
 
 
 
63

--------------------------------------------------------------------------------

 


SECTION 6.    MISCELLANEOUS.


a)    TITLE TO THE ADDITIONAL INVESTMENT RIGHT. Prior to the Expiration Date and
subject to compliance with applicable laws and Section 4 of this AIR, this AIR
and all rights hereunder are transferable, in whole or in part, at the office or
agency of the Company by the Holder in person or by duly authorized attorney,
upon surrender of this AIR together with the Assignment Form annexed hereto
properly endorsed and an opinion of Holder’s counsel, if required by the
Company. As a condition to such transfer, the transferee shall sign an
investment letter, and deliver such other documents, in form and substance
reasonably satisfactory to the Company.


b)    NO RIGHTS AS SHAREHOLDER. This AIR does not entitle the Holder to any
voting rights or other rights as a shareholder of the Company. Upon the
surrender of this AIR and the payment of the aggregate principal, the AIR
Securities so purchased shall be and be deemed to be issued to such Holder as
the record owner of such AIR Securities as of the close of business on the later
of the date of such surrender or payment.


c)    LOSS, THEFT, DESTRUCTION OR MUTILATION OF AIR. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this AIR or any certificate relating
to the AIR Securities, and in case of loss, theft or destruction, of indemnity
or security reasonably satisfactory to it (which, in the case of the AIR, shall
not include the posting of any bond), and upon surrender and cancellation of
such AIR or certificate, if mutilated, the Company will make and deliver, at
Holder’s expense, a new AIR or certificate of like tenor and dated as of such
cancellation, in lieu of such AIR or certificate.


d)    ANTI-DILUTION. The conversion price of the Air Notes, the exercise price
of the AIR Warrants and the number of shares of Common Stock purchasable upon
conversion and exercise shall be adjusted from and after the date of issue of
this AIR in the same manner and in the same proportions as is applicable to the
Note and Warrants.
 
 
 
 
 
 
 
 
64

--------------------------------------------------------------------------------

 


SECTION 7.    INCORPORATION. This AIR is subject to the terms of the
Subscription Agreement which is incorporated herein by this reference. Without
limitation, the grant of the security interest set forth in Section 3, the
Company’s representations and warranties in Section 5, legal opinion
requirements set forth in Section 6, the covenants set forth in Section 9, the
indemnification set forth in Section 10, the Registration Rights set forth in
Section 11, and the provisions of Section 12 of the Subscription Agreement are
incorporated herein by this reference as if included herein, and shall relate
to, control and govern this certificate.


IN WITNESS WHEREOF, the Company has caused this AIR to be executed by its
officer thereunto duly authorized.




Dated: July ___, 2012
 

  ADVANCED MEDICAL ISOTOPE CORPORATION          
 
By:
       
Name
     
Title
         

 
 
 
 
 
 

 




 
65

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE




TO: [_______________


(1) The undersigned hereby elects to purchase $________ principal amount of
secured convertible promissory notes of ADVANCED MEDICAL ISOTOPE CORPORATION
(the “Company”) pursuant to the terms of the attached AIR and tenders herewith
payment of the amount equal to such Stated Value.


(2) Payment shall take the form of (check applicable box) in lawful money of the
United States,


o Cash;


o Wire Transfer; or


o Check




(3) Please issue a certificate or certificates representing said AIR Notes and
AIR Warrants representing the right to purchase ___________ shares of the
Company’s Common Stock in the name of the undersigned or in such other name as
is specified below:


________________________________________


The AIR Notes and AIR Warrants shall be delivered to the following:


________________________________________


________________________________________


________________________________________


(4) ACCREDITED INVESTOR. The undersigned is an "accredited investor" as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity: ______________________________________________________
SIGNATURE OF AUTHORIZED SIGNATORY OF INVESTING ENTITY: _________________________
Name of Authorized Signatory: __________________________________________________
Title of Authorized Signatory: _________________________________________________
Date: __________________________________________________________________________




 
66

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM


(To assign the foregoing AIR, execute this form and supply required information.
Do not use this form to exercise the AIR.)




FOR VALUE RECEIVED, the foregoing AIR and all rights evidenced thereby are
hereby assigned to




_______________________________________________ whose address is
____________________


________________________________________________________________.




________________________________________________________________


Dated: ______________, _______




Holder's Signature: ______________________________________________________


Holder's Address: ______________________________________________________


______________________________________________________________________






























































 
67

--------------------------------------------------------------------------------

 


SUBSCRIPTION AGREEMENT


SCHEDULE 1




SUBSCRIBER
PURCHASE
PRICE AND NOTE PRINCIPAL
WARRANTS
 
Name: ____________________________________
 
____________________________________
 
Address: __________________________________
 
__________________________________
 
__________________________________
 
Telephone: ___________________________
 
Fax: ________________________________
 
Email: _______________________________
$
 
 
 
 
Signature:
   











































 
68

--------------------------------------------------------------------------------

 


Schedule 5(d) – Capitalization and Additional Issuances - Addendum


102,897,261 fully diluted shares.
75,218,019 common stock shares outstanding
9,335,000 options and warrants
18,344,242 convertible debt



                           
Stock
             
date
     
Options/
   
Exercise
   
years to
 
issued/
Expire
   
Warrant
   
$ per sh
   
exercise
 
exercised
date
                       
Options Outstanding at 12/31/12
           
Bruce Jolliff
    1,500,000     $ 0.50     5  
8/10/2007
8/10/2012
Michael Korenko
    500,000     $ 0.27     3  
8/6/2009
8/6/2012
Floyd Ivey
    50,000     $ 0.26     3  
4/15/2010
4/15/2013
Bruce Ratchford
    50,000     $ 0.40     3  
11/16/2010
11/16/2013
Fu Min Su
    100,000     $ 0.30     3  
1/12/2011
1/12/2014
Cleta Mayfield
    25,000     $ 0.30     3  
1/12/2011
1/12/2014
Ricky Samaniego
    10,000     $ 0.30     3  
1/12/2011
1/12/2014
Jose Morfin
    5,000     $ 0.30     3  
1/12/2011
1/12/2014
Bruce Jolliff
    250,000     $ 0.30     3  
1/12/2011
1/12/2014
Jim Katzaroff
    250,000     $ 0.30     3  
1/12/2011
1/12/2014
Carl Cadwell
    250,000     $ 0.30     3  
1/12/2011
1/12/2014
Bruce Ratchford
    250,000     $ 0.30     3  
1/12/2011
1/12/2014
Bob Schenter
    25,000     $ 0.30     3  
1/12/2011
1/12/2014
Nigel Stevenson
    15,000     $ 0.30     3  
1/12/2011
1/12/2014
Don Ludwig
    25,000     $ 0.30     3  
1/12/2011
1/12/2014
Alan Waltar
    10,000     $ 0.30     3  
1/12/2011
1/12/2014
Dave Swanburg
    5,000     $ 0.30     3  
1/12/2011
1/12/2014
Marishka Pilch
    5,000     $ 0.30     3  
1/12/2011
1/12/2014
Steve Honigman
    10,000     $ 0.30     3  
1/12/2011
1/12/2014
Global TechInnovations
    100,000     $ 0.28     3  
10/20/2011
10/20/2014
Bruce Jolliff
    225,000     $ 0.09     3  
3/9/2012
3/9/2015
Steve Honigman
    175,000     $ 0.09     3  
3/9/2012
3/9/2015
Jim Katzaroff
    250,000     $ 0.09     3  
3/9/2012
3/9/2015
Fu-Min Su
    200,000     $ 0.09     3  
3/9/2012
3/9/2015
Dave Swanberg
    50,000     $ 0.09     3  
3/9/2012
3/9/2015
Carl Cadwell
    250,000     $ 0.09     3  
3/9/2012
3/9/2015
Cameron Bond
    100,000     $ 0.09     3  
3/9/2012
3/9/2015
Alan Merkle
    500,000     $ 0.09     3  
3/9/2012
3/9/2015
Mike Korenko
    200,000     $ 0.09     3  
3/9/2012
3/9/2015
Lavos LLC
    600,000     $ 0.09     3  
6/4/2012
6/4/2015
Lavos LLC
    1,000,000     $ 0.25     3  
6/4/2012
6/4/2015
Lidingo Holdings
    600,000     $ 0.09     3  
6/4/2012
6/4/2015
Lidingo Holdings
    1,000,000     $ 0.25     3  
6/4/2012
6/4/2015
Barry Pressman
    750,000     $ 0.20     3  
6/20/2012
6/20/2015
                                                       
6/30/2012
    9,335,000                    

 
 
 
69

--------------------------------------------------------------------------------

 
 
Convertible Notes - # shares convertible
                         
10% int thru
   
total
   
convert price/sh
   
# shs
             
7/9/2012
                                                     
12/16/2008
Cadwell
    375,000             375,000       0.116       3,232,759  
12/16/2008
Cadwell
            133,664       133,664       0.232       576,140  
3/16/2009
Cadwell
    100,000       33,178       133,178       0.30       443,927  
4/13/2009
Cadwell
    50,000       16,205       66,205       0.31       213,566  
9/3/2009
Cadwell
    226,400       64,508       290,908       0.31       938,414  
10/19/2009
Cadwell
    155,000       42,211       197,211       0.51       386,688  
11/12/2009
Cadwell
    200,000       53,151       253,151       0.59       429,069  
12/11/2009
Cadwell
    100,000       25,781       125,781       0.59       213,188  
1/20/2010
Cadwell
    100,000       24,685       124,685       0.50       249,370  
2/16/2010
Cadwell
    100,000       23,945       123,945       0.50       247,890  
3/17/2010
Cadwell
    225,000       52,089       277,089       0.40       692,723  
4/27/2010
Cadwell
    50,500       11,124       61,624       0.40       154,060  
5/19/2010
Cadwell
    57,200       12,255       69,455       0.30       231,516  
6/9/2011
Cadwell
    50,000       5,425       55,425       0.22       251,930  
6/17/2011
Cadwell
    38,500       4,093       42,593       0.20       212,963  
6/30/2011
Cadwell
    100,866       10,363       111,229       0.20       556,143  
8/31/2011
Cadwell
    100,700       8,635       109,335       0.25       437,341  
9/22/2011
Cadwell
    25,000       1,993       26,993       0.28       96,404  
9/30/2011
Cadwell
    50,000       3,877       53,877       0.28       192,417  
10/21/2011
Cadwell
    15,000       1,077       16,077       0.22       73,076  
10/31/2011
Cadwell
    100,000       6,904       106,904       0.24       445,434  
11/25/2011
Cadwell
    105,500       6,561       112,061       0.23       487,223  
12/30/2011
Cadwell
    113,600       5,976       119,576       0.10       1,195,757  
1/31/2012
Cadwell
    128,500       5,633       134,133       0.15       894,219  
2/21/2012
Cadwell
    121,500       4,627       126,127       0.16       788,294  
3/22/2012
Cadwell
    115,000       3,434       118,434       0.14       845,959  
4/12/2012
Cadwell
    132,800       3,202       136,002       0.09       1,511,131  
4/30/2012
Cadwell
    100,000       1,918       101,918       0.10       1,019,178  
5/17/2012
Cadwell
    55,000       799       55,799       0.09       619,985  
5/31/2012
Cadwell
    70,000       748       70,748       0.10       707,479                      
                       
Total Cadwell
    3,161,066       568,060       3,729,126               18,344,242  













































 
70

--------------------------------------------------------------------------------

 


Schedule 5(d) – Stock Option / Stock Incentive Plan


(A)
The Company plans to continue the grant of 250,000 options per year per
director.

(B)
The Company plans to continue to award a maximum of 15% of capitalization for
employee and contractor non-statutory options per annum.

(C)
The Company may award advisors, consultants and contractors shares of capital
stock of the Company. Such awards shall be counted toward the maximum of 15% of
capitalization in Section (b) above.



















































































 
71

--------------------------------------------------------------------------------

 




Schedule 5(ff) – Insurance


Chubb Insurance #35954972
$900,000 building within building at 6208 Okanogan
1,800,000 BPP incl equipment & Supplies
$250,000 Business Income with Extra Expense
$25,000 –Office contents at 8131 Grandridge Blvd
$1/2 mil General Liability both locations


Chubb Umbrella #79870809
$1,000,000


Chubb Hired-Non Owned Auto Liability #73565408
$1,000,000 limit of liability


James River – Product Liability Coverage # 00051360-0
$1/$2 mil limit


National Union Fire Directors & officers # 017663106
$1,000,000 Limit












































































 
72

--------------------------------------------------------------------------------

 




Schedule 9(l) – Intellectual Property


The Company made an acquisition of a patent license in 2007, for the production
of Actinium 225, from a related individual for common stock valued, at the time
of acquisition, at $75,000. The cost of the patent license was capitalized as
License Fees and amortized on the straight line basis over a three life. This
license fee was fully amortized as of December 31, 2010. This patent is: Serial
number U.S. 6,680,993 issued January 20,2004, Method of Producing Actinium-225
and Daughters.


In May 2008, we entered into a research agreement with the University of Utah
related to the use of brachytherapy seeds for cancer treatments. Pursuant to the
research agreement, we paid the University total project costs of $45,150 in
2008 and 2009 for that research. We plan to work with the University of Utah to
develop and manufacture cancer treatments using brachytherapy seeds.


In February 2011, the Company paid $5,000 for a one year option agreement to
negotiate an exclusive license agreement with Battelle Memorial Institute
regarding its patents for the production of a radiogel technology. This fee was
fully expensed in the twelve months ended December 31, 2011.


Effective March 2012, we entered into an exclusive license agreement with
Battelle Memorial Institute regarding the use of the patented radiogel
technology. This license agreement called for a $17,500 nonrefundable license
fee and a royalty based on a percent of gross sales for licensed products sold;
the license agreement also contains a minimum royalty amount to be paid each
year starting with 2013.


This license agreement for the radiogel technology includes the following
patents:


Title
Country
Number
Stimulus Sensitive Gel with Radioisotope and Methods of Making
U.S.
6,296,831
Stimulus Sensitive Gel with Radioisotope and Methods of Making
U.S.
6,869,588
Stimulus Sensitive Gel with Radioisotope and Methods of Making
Canada
2,327,325
Thermogelling Biodegradable Aqueous Polymer Solution
U.S.
6,841,617
Thermogelling Oligopeptide Polymers
U.S.
7,087,244
Thermogelling Biodegradable Aqueous Polymer Solution
Canada
2,423,488
Multiple Stimulus Reversible Hydrogels
U.S.
6,660,247
Multiple Stimulus Reversible Hydrogels
U.S.
7,033,571





The Company has made the following additional investments in patent licenses and
intellectual property during 2010:


In May 2010 the Company entered into a License Agreement with the University of
Missouri for the exclusive patent rights in the area of radioisotope production
using electron beam accelerator(s) for creating short lived radioisotopes such
as molybdenum-99 and technetium-99. This Agreement called for a $10,000
nonrefundable fee paid upon execution, a royalty agreement on sales, and an
equipment licensing fee on equipment sales. Additionally, the Agreement calls
for a milestone payment of $250,000, due and payable five years after the May
14, 2010 effective date of this agreement and a milestone payment of $250,000,
due and payable upon reaching $50,000,000 in cumulative net sales. The
University has the right to either terminate or render the license non-exclusive
in a licensed field or individual countries if the Company (i) has not
demonstrated within 3 years after the effective date of this agreement access to
$25,000,000 of available operating capital to proceed with commercialization of
licensed products in such a manner as to cause the expenditure of that capital 4
years after the effective date; (ii) has not within 3 years after the effective
date obtained the University’s approval of a new commercialization plan for
licensed products not previously introduced by the Company into commercial use;
or (iii) has not within 5 years after the effective date achieved, or does not
each year thereafter maintain, sales levels of licensed products that result in
specified royalties to the University. The $10,000 nonrefundable fee paid upon
execution was capitalized as license fees and is amortized on the straight line
basis over a three year life.


 
73

--------------------------------------------------------------------------------

 


This License Agreement includes the patent rights the University of Missouri has
in any of the following: the U.S. patent applications 10/141,171 titled “Method
and Apparatus for Generating Thermal Neutrons Using an Electron Accelerator” and
12,364,942 titled “Radioisotope Production and Treatment of Solution of Target
Material”, and PCT application PCT/US2009/32957 title “Radioisotope Production
and Treatment of Solution of Target Material”; and continuing applications
thereof including divisions, substitutions, continuations, but not including
continuations-in-part; and any patents issuing on said application including
reissues, reexaminations and extensions; and any corresponding foreign
applications or patents.


In August 2010, the Company entered into a License Agreement with Battelle
Memorial Institute for the patent rights in the area of a Brachytherapy seed
with a Fast-dissolving matrix for Optimized Delivery of Radionuclids. This
Agreement calls for a $10,000 nonrefundable fee upon execution, a royalty
agreement on sales and on funds received from any sublicenses. The $10,000
nonrefundable fee paid upon execution was capitalized as license fees and is
amortized on the straight line basis over a three year life. Additionally, the
Agreement calls for a minimum annual fee as follows:


Calendar Year
 
Minimum Royalties per Calendar Year
 
2010
 
$
-
 
2011
 
$
-
 
2012
 
$
2,500
 
2013
 
$
5,000
 
2014
 
$
7,500
 
2015
 
$
10,000
 
2016 and each calendar year thereafter
 
$
25,000
 



The License Agreement includes the rights for the following patents:
Title
Country
Serial No.
Date Filed
Brachytherapy Seed with Fast-Dissolving Matrix for Optimized Delivery of
Radionuclides to Cancer Tissue (15308-B)
U.S.
12/202,954
Sept 2, 2008
Brachytherapy Seed with Fast-Dissolving Matrix for Optimized Delivery of
Radionuclides to Cancer Tissue (15308-B CIP)
U.S.
12/552,190
PCT/US09/55738
Sept 1, 2009
Sept 2, 2009





Additional Patent Applications:

Title
S/N
Filing Date
Method of Transmuting Very Long Lived Isotopes
12/508,536
07-23-2010
Very Large Enhancements of Thermal Neutron Flues Resulting in a Very Large
Enhancement of the Production of Molybdenum-99
12/543,408
08-18-2009
Very Large Enhancements of Thermal Neutron Flues Resulting in a Very Large
Enhancement of the Production of Molybdenum-99 Including Spherical Vessels CIP
from 12/543,408
12/649,915
12-30-2009
Advanced Once-Through Processing for Extracting Molybdenum-99 from Deuterium and
Low Enriched Uranium Solutions CIP From 12/649,915
12/813,417
05-10-2010















 
74

--------------------------------------------------------------------------------

 


Schedule 9(p)(iv) – Transactions
 
None.




































































































 
75

--------------------------------------------------------------------------------

 


Schedule 12(a) – Excepted Issuances


None.




















76


--------------------------------------------------------------------------------

 
 